--------------------------------------------------------------------------------

Exhibit 10.2


Execution Copy


AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT


OF


GRANDE INVESTMENT L.P.
A Delaware Limited Partnership


Dated as of September 14, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Article I Definitions
1
     
1.1
Definitions
1
1.2
Other Definitional Provisions
14
     
Article II Organization of the Partnership
14
     
2.1
Formation
14
2.2
Name
14
2.3
Principal Place of Business
14
2.4
Registered Office and Registered Agent
14
2.5
Term
15
2.6
Purposes and Powers
15
     
Article III Management of the Partnership
15
     
3.1
General Partners
15
3.2
[RESERVED]
16
3.3
Officers
16
3.4
Performance of Duties; Liability of Officers
17
3.5
Indemnification
18
     
Article IV Other Matters Pertaining to Partners
19
     
4.1
Limited Liability of Limited Partners
19
4.2
Registered Partners
19
4.3
Limitation of Liability
20
4.4
Withdrawal; Resignation
20
4.5
Death of a Partner
20
4.6
Authority
20
4.7
Outside Activities
20
4.8
Actions by Limited Partners
20
     
Article V Units; Partnership
21
     
5.1
Units Generally
21
5.2
Authorization and Issuance of Units
21
5.3
Unit Certificates
22
5.4
Issuance of Units
22
5.5
New Partners from the Issuance of Units
22
5.6
Treatment of Repurchased Class B Common Units
22
     
Article VI Capital Contributions and Capital Accounts
23
     
6.1
Capital Contributions
23
6.2
Capital Accounts
23
6.3
Negative Capital Accounts
25
6.4
No Withdrawal
25

 
 
-i-

--------------------------------------------------------------------------------

 
 
6.5
Loans From Unitholders
25
6.6
Status of Capital Contributions.
25
     
Article VII Distributions
25
     
7.1
Generally
25
7.2
Order of Priority
25
7.3
No Right to Receive Certain Distributions
27
7.4
Tax Advances
27
7.5
Indemnification and Reimbursement for Payments on Behalf of a Unitholder
28
7.6
Non-Cash Distributions
29
7.7
Redemption of Series A Preferred Units
29
7.8
USAC Liability
30
7.9
Appeal of USAC Audit
30
7.10
Unknown Adjustment Amount
31
     
Article VIII Allocations
31
     
8.1
Regular Allocations.
31
8.2
Regulatory and Special Allocations
32
8.3
Curative Allocations
33
8.4
Tax Allocations
33
     
Article IX Elections and Reports
34
     
9.1
Generally
34
9.2
Reports
34
9.3
Tax Elections
35
9.4
Tax Controversies
35
9.5
Combined Reporting for Texas Franchise Tax Purposes.
35
     
Article X Dissolution and Liquidation
37
     
10.1
Dissolution
37
10.2
Liquidation
37
10.3
Return of Distributions.
39
     
Article XI Transfer of Units
40
     
11.1
Restrictions
40
11.2
General Restrictions on Transfer
40
11.3
Procedures for Transfer
40
11.4
Legend
41
11.5
Limitations
42
     
Article XII Miscellaneous Provisions
42
     
12.1
Notices
42
12.2
Governing Law
43
12.3
Headings and Sections
43

 
 
-ii-

--------------------------------------------------------------------------------

 
 
12.4
Amendment and Waiver
43
12.5
Binding Effect
44
12.6
Counterparts
44
12.7
Severability
44
12.8
Remedies
44
12.9
Waiver of Jury Trial
44
12.10
No Strict Construction
45
12.11
Entire Agreement
45
12.12
Parties in Interest
45
12.13
Inconsistent Provisions of the Partners Agreement
45
12.14
Submission to Jurisdiction
45
12.15
Time of the Essence; Computation of Time
45



EXHIBITS:


Exhibit A
Form of Joinder to Amended and Restated Limited Partner Agreement



SCHEDULES:


Schedule A
Officers Schedule as of the Date Hereof



Schedule B
Partners Schedule as of the Date Hereof


 
-iii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
GRANDE INVESTMENT L.P.


AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) dated as
of September 14, 2009 of Grande Investment, L.P., a Delaware limited partnership
(the “Partnership”), by and among the Partnership and the Persons from time to
time parties to this Agreement and listed as Partners on Schedule B attached
hereto.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in Section 1.1 hereof.


WHEREAS, on the date hereof, the Partnership will issue (i) Series A Preferred
Units pursuant to the terms of the Investors Securities Purchase Agreement, (ii)
Class A Common Units pursuant to the terms of the Investors Securities Purchase
Agreement and the Recapitalization Agreement, and (iii) Class B Common Units
pursuant to the terms of various Incentive Unit Purchase Agreements;


WHEREAS, the Persons acquiring Units on the date hereof as described in clauses
(i) through (iii) in the immediately preceding recital shall be admitted as
Partners of the Partnership; and


WHEREAS, in order to effect the provisions of the Recapitalization Agreement,
the Investor Securities Purchase Agreement, the Incentive Unit Purchase
Agreements, the Contribution Agreement and all other Related Agreements, the
parties hereto amend and restate in its entirety the Limited Partnership
Agreement of Grande Investment, L.P. dated as of July 20, 2009, by and between
Grande Manager and ABRY VI (the “Existing Agreement”) and have determined that
it is necessary and desirable to amend and restate in its entirety the Existing
Agreement to reflect the necessary amendments to the Existing Agreement and to
add additional parties as Partners thereunder;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby amend
and restate the Existing Agreement in its entirety as follows:


ARTICLE I
Definitions


1.1           Definitions.  The following terms used in this Agreement shall
have the following meanings (unless otherwise expressly provided in this
Agreement):


“ABRY VI” means ABRY Partners VI, L.P., a Delaware limited partnership.

 
 

--------------------------------------------------------------------------------

 

“Adjustment Amount” means an amount equal to (i) the aggregate amount which is
or becomes payable in respect of any pre-Closing period by Grande Operating for
any Liability as a result of the USAC Audit or the resolution thereof, including
(a) all additional monetary Liabilities imposed under the Communications Act or
the FCC’s rules, including amounts relating to USF contributions,
telecommunications relay services, North American Numbering Plan Administration,
Local Number Portability Administration and FCC Interstate Telecommunications
Service Provider regulatory fees, that Grande Operating is required to pay as a
result of conforming its FCC Form 499-A and Form 499-Q revenue reports, and any
other revenue reports filed with the FCC utilizing information derived from the
Forms 499-A or 499-Q to remediate any “final audit finding” resulting from the
USAC Audit, irrespective of whether the remediation was for the period of the
USAC Audit or some other period through the Closing Date in which Grande
Operating had employed similar revenue reporting practices to those that were
the subject of the USAC Audit, (b) any late fees, penalties, interest and
forfeitures related thereto, (c) any Liability of the Partnership or any of its
Subsidiaries in connection with Texas Public Utility Commission Substantive Rule
Section 26.223 for the time period beginning August 1, 2007 and ending on the
Closing Date, and (d) any reasonable documented out-of-pocket fees and expenses
of legal counsel, accountants and consultants incurred in connection the USAC
Audit and any related appeal (other than any such fees and expenses paid by
Grande Holdings as provided in Section 7.9), reduced (but not below zero), minus
(ii) the amount accrued as a Liability in respect of the USAC Audit and taken
into account in determining the Closing Non-Cash Working Capital Amount minus
(iii) the amount of such Liabilities, if any, reimbursed to Grande Operating by
the applicable customers or any remaining amounts refunded to Grande Operating
by a fund administrator or governmental entity.  A “final audit finding” is one
that has been approved by the Universal Service Administrative Company Board of
Directors, or its designee, and is no longer subject to further review by the
FCC or a court.  Capitalized terms used in this definition and not otherwise
described in this Agreement shall have the meanings set forth in the
Recapitalization Agreement.


“Adjusted Capital Account Deficit” means, with respect to any Capital Account as
of the end of any Fiscal Year or other period, the amount (if any) by which the
balance in such Capital Account is less than zero.  For this purpose, such
Person's Capital Account balance will be (a) reduced for any items described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and
(b) increased for any amount such Person is obligated to contribute to the
Partnership or is treated as being so obligated pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).


“Adjusted Taxable Income” of a Unitholder for a Fiscal Year (or portion thereof)
with respect to Units held by such Unitholder means the federal taxable income
allocated by the Partnership to the Unitholder with respect to such Units (as
adjusted by any final determination in connection with any tax audit or other
proceeding) for such Fiscal Year (or portion thereof); provided that such
taxable income (or alternative minimum taxable income, as the case may be) shall
be computed (i) as if all excess taxable losses and excess taxable credits
allocated with respect to such Units were carried forward (taking into account
the character of any such loss carryforward as capital or ordinary), and
(ii) taking into account any special basis adjustment with respect to such
Unitholder resulting from an election by the Partnership under Code Section 754.


“Affiliate” means with respect to any Person, any other Person controlling,
controlled by, or under common control with such first Person. For the purpose
of this definition, “control,” when used with reference to any specified Person,
means the power to direct the management and policies of such specified Person,
directly or indirectly, whether through the ownership of voting securities or
partnership or other ownership interests, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 
- 2 -

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the preamble hereof.


“Bankruptcy” means, with respect to a Partner, (i) that such Partner has (A)
made an assignment for the benefit of creditors; (B) filed a voluntary petition
in bankruptcy; (C) been adjudged bankrupt or insolvent, or had entered against
such Partner an order of relief in any bankruptcy or insolvency proceeding; (D)
filed a petition or an answer seeking for such Partner any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation or filed an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against such Partner in any proceeding of such nature; or (E) sought, consented
to, or acquiesced in the appointment of a trustee, receiver or liquidation of
such Partner or of all or any substantial part of such Partner's properties;
(ii) 120 days have elapsed after the commencement of any proceeding against such
Partner seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation
and such proceeding has not been dismissed; or (iii) 90 days have elapsed since
the appointment without such Partner's consent or acquiescence of a trustee,
receiver or liquidator of such Partner or of all or any substantial part of such
Partner's properties and such appointment has not been vacated or stayed or the
appointment is not vacated within 90 days after the expiration of such stay.


“Book Value” means, with respect to any Partnership asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:


1.             The initial Book Value of any Partnership asset contributed by a
Unitholder to the Partnership shall be the gross Fair Market Value of such
Partnership asset as of the date of such contribution;


2.             The Book Value of each Partnership asset shall be adjusted to
equal its gross Fair Market Value, as of the following times: (i) the
acquisition of an additional interest in the Partnership by any new or existing
Unitholder in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Partnership to a Unitholder of more than a de minimis amount
of Partnership assets (other than cash) as consideration for all or part of its
Units unless the General Partners determine that such adjustment is not
necessary to reflect the relative economic interests of the Unitholders in the
Partnership; and  (iii) the liquidation of the Partnership within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g);


3.             The Book Value of a Partnership asset distributed to any
Unitholder shall be the Fair Market Value of such Partnership asset as of the
date of distribution thereof;


4.             The Book Value of each Partnership asset shall be increased or
decreased, as the case may be, to reflect any adjustments to the adjusted basis
of such Partnership asset pursuant to Section 734(b) or Section 743(b) of the
Code, but only to the extent that such adjustments are taken into account in
determining Capital Account balances pursuant to Treasury Regulations Section
Sec. 1.704-1(b)(2)(iv)(m); provided that Book Values shall not be adjusted
pursuant to this subparagraph (d) to the extent that an adjustment pursuant to
subparagraph (b) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (d); and

 
- 3 -

--------------------------------------------------------------------------------

 

5.           If the Book Value of a Partnership asset has been determined or
adjusted pursuant to subparagraphs (a), (b) or (d) above, such Book Value shall
thereafter be adjusted to reflect the Depreciation taken into account with
respect to such Partnership asset for purposes of computing Profits and Losses.


“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in the State of New York or the Commonwealth of Massachusetts.


“Capital Account” means the capital account maintained for a Partner pursuant to
Section 6.2 hereof.


“Capital Contribution” means any contribution to the capital of the Partnership
in cash or property by a Partner, whenever made.


“Catch-Up Amount” at any time means the largest aggregate amount of
Distributions (on a per-Unit basis) which has theretofore been paid in respect
of any single Common Unit.


“Certificate” has the meaning set forth in Section 2.1 hereof.


“Class A Common Unit” means a Unit having the rights and obligations specified
with respect to “Class A Common Units” in this Agreement.


“Class B Common Unit” means a Class B-1 Common Unit, a Class B-2 Common Unit, a
Class B-3 Common Unit, or any other Unit of any Series of Class B Common Units
established in any Class B Common Unit Designation.


“Class B Common Unit Designation” means a written designation of the rights and
obligations specified for a Series of Class B Common Units (or for more than one
Series of Class B Common Units), other than Class B-1 Common Units, Class B-2
Common Units or Class B-3 Common Units, that is approved by the General Partners
and executed (including by means of a joinder) by the initial holder or holders
of Class B Common Units of such Series, which written designation (as in effect
from time to time) will be a part of this Agreement as if it were fully set
forth in this document.


“Class B-1 Common Unit” means a Unit having the rights and obligations specified
with respect to “Class B-1 Common Units” in this Agreement.


“Class B-2 Common Unit” means a Unit having the rights and obligations specified
with respect to “Class B-2 Common Units” in this Agreement.


“Class B-3 Common Unit” means a Unit having the rights and obligations specified
with respect to “Class B-3 Common Units” in this Agreement.

 
- 4 -

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Combined Group” has the meaning set forth in Section 9.5(a).


“Combined Report Year” has the meaning set forth in Section 9.5(a).


“Common Capital Value” means, for any Class A Common Unit, the sum of the amount
of cash paid or the Fair Market Value of other property contributed to the
Partnership for such Class A Common Unit, provided that (subject to any such
adjustment) the Common Capital Value for each Class A Common Unit issued to the
Grande Holdings Investor pursuant to the Recapitalization Agreement will be
$1.00, in each case, as equitably adjusted for any Unit split or other
combination or subdivision of Units.


“Common-Equivalent Units” has the meaning set forth in Section 7.2(e) hereof.


“Common Units” means, collectively, the Class A Common Units, the Class B Common
Units and any New Units of any Class that are stated to be Common Units in the
applicable New Unit Designation.


“Comptroller” has the meaning set forth in Section 9.5(d).


“Contribution Agreement” means the contribution, assignment and assumption
agreement, dated as of the date hereof, by and between Grande Holdings and
Grande Operating.


“Convertible Security” means any membership interest or other debt or equity
security of the Partnership or any of its Subsidiaries that, directly or
indirectly, is convertible into or exchangeable for any membership interest of
the Partnership.


“Core Business” means the business of providing cable television, telephone,
broadband internet and other related services for residential and commercial
customers.


“Credit Agreement” means the Credit Agreement dated as of the date hereof by and
among Grande Operating, Grande Parent LLC, the lenders listed therein, Société
Générale, SG Americas Securities, LLC, Suntrust Robinson Humphrey, Inc., Cobank,
ACB, Union Bank, N.A., and U.S. Bank National Association, as in effect from
time to time.


“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Book Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Book Value as the federal income tax depreciation, amortization, or
other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such Fiscal Year is zero and the Book
Value of the asset is positive, Depreciation shall be determined with reference
to such beginning Book Value using any permitted method selected by the General
Partners.

 
- 5 -

--------------------------------------------------------------------------------

 

“Distribution” means each distribution made by the Partnership to a Partner,
whether in cash, securities of the Partnership or other property and whether by
liquidating distribution, redemption, repurchase or otherwise; provided that
none of the following will be a Distribution: (a) any redemption or repurchase
by the Partnership of any Unit from any employee or former employee of the
Partnership or any Subsidiary of the Partnership which is approved by the
General Partners, (b) any recapitalization or exchange of securities of the
Partnership that does not violate terms of the Related Agreements, and (c) any
subdivision (by Unit split or otherwise) or any combination (by reverse Unit
split or otherwise) of any outstanding Units that does not violate terms of the
Related Agreements.


“Equity Securities” of a Person means, as applicable, (i) any capital stock,
membership interests or other share capital of such Person, (ii) any securities
of such Person directly or indirectly convertible into or exchangeable for any
capital stock, membership interests or other share capital of such Person or
containing any profit participation features with respect to such Person,
(iii) any rights or options directly or indirectly to subscribe for or to
purchase any capital stock, membership interests, other share capital of such
Person or securities containing any profit participation features with respect
to such Person or directly or indirectly to subscribe for or to purchase any
securities directly or indirectly convertible into or exchangeable for any
capital stock, membership interests, other share capital of such Person or
securities containing any profit participation features with respect to such
Person, (iv) any share or Unit appreciation rights, phantom share or Unit rights
or other similar rights relating to such Person, or (v) any Equity Securities of
such Person issued or issuable with respect to the securities referred to in
clauses (i) through (iv) above in connection with a combination of Units,
recapitalization, merger, consolidation or other reorganization.


“Estimated Tax Amount” of a Unitholder for a Fiscal Year means the Unitholder's
Tax Amount for such Fiscal Year as estimated in good faith from time to time by
the General Partners.  In making such estimate, the General Partners shall take
into account amounts shown on Internal Revenue Service Form 1065 filed by the
Partnership and similar state or local forms filed by the Partnership for the
preceding taxable year and such other adjustments as in the reasonable business
judgment of the General Partners are necessary or appropriate to reflect the
estimated operations of the Partnership for the Fiscal Year.


“Excess Cash” shall have the meaning set forth in Section 7.8.


“Existing Agreement” shall have the meaning set forth in the recitals hereto.


“Fair Market Value” of any asset as of any date means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm's-length transaction, as determined by the General Partners in
their good faith judgment.  The “Fair Market Value” of any Unit at any time is
the aggregate amount that the holder of such Unit would receive by reason of
such Unit if the assets of the Partnership were sold, as a going concern, for
their Fair Market Value in cash and the proceeds of such sale (after repayment
of all indebtedness of the Partnership and a deduction for expenses that would
reasonably be expected to be incurred by a seller in such a sale) were
distributed to the holders of Units in accordance with Section 7.2 (as
determined by the General Partners in good faith).

 
- 6 -

--------------------------------------------------------------------------------

 

“FCC” means the Federal Communications Commission.


“Financing Rate” has the meaning set forth in Section 7.8(e).


“Fiscal Year” means the Partnership's Taxable Year.


“GCL” means the General Corporate Law of the State of Delaware, as the same may
be amended from time to time.


“General Partner” means Grande Manager or the Grande Holdings Investor, together
“General Partners”.


“Grande Holdings” means Grande Communications Holdings, Inc., a Delaware
corporation, and any successor-in-interest thereto, including Rio Holdings,
Inc., a Nevada corporation and surviving corporation of a merger with Grande
Communications Holdings, Inc. on or after the date hereof.


“Grande Holdings Director” has the meaning set forth in the Partners Agreement.


“Grande Holdings Investor” has the meaning set forth in the Recapitalization
Agreement and shall initially be Rio GP, but shall include any other Person who
then holds Units initially issued to Rio GP.


“Grande Manager” has the meaning set forth in the preamble hereof.


“Grande Operating” means Grande Communications Networks, LLC, a Delaware limited
liability company.


“Incentive Unit Purchase Agreement” means each of the Incentive Unit Purchase
Agreements by and between the Partnership and certain Persons to whom Class B
Common Units may be issued from time to time either on the date hereof or in the
future, as in effect from time to time.


“Indemnified Person” has the meaning set forth in Section 3.5(b) hereof.


“Indemnifying Unitholder” has the meaning set forth in Section 7.5 hereof.


“Investors Securities Purchase Agreement” means the Investors Securities
Purchase Agreement, dated as of the date hereof, by and among the Partnership,
ABRY VI and the other Persons acquiring Series A Preferred Units and Class A
Common Units thereunder, as in effect from time to time.


“Liability” has the meaning set forth in Section 10.3(b).


“Limited Partner” means any Person now or hereafter admitted as a limited
partner in accordance with the terms of this Agreement.  The Limited Partners as
of the date hereof are listed on Schedule B attached hereto.


“Liquidator” has the meaning set forth in Section 10.2(a) hereof.

 
- 7 -

--------------------------------------------------------------------------------

 

“Losses” has the meaning set forth in Section 6.2(b) hereof.


“Net Loss” means the excess, if any, of the Partnership's items of Loss over the
Partnership's items of Profit for the Fiscal Year or for any other accounting
period for which a calculation of Net Loss is necessary.


“Net Profit” means the excess, if any, of the Partnership's items of Profit over
the Partnership's items of Loss for the Fiscal Year or for any other accounting
period for which a calculation of Net Profit is necessary.


“New Unit Designation” means a written designation of the rights and obligations
specified for a Class of Units or a Series of any Class of Units (or for more
than one Class or Series of any Class of such Units), other than Class A Common
Units or Class B Common Units, that is approved by the General Partners and
executed (including by means of a joinder) by the initial holder or holders of
Units of such Class or Series, which written designation (as in effect from time
to time) will be a part of this Agreement as if it were fully set forth in this
document.


“New Units” means any Partnership Interests authorized in any New Unit
Designation.


“Non-Core Assets” means all of the assets of the Partnership, whether held
directly or in one or more Subsidiaries of the Partnership (including any
Subsidiaries formed after the date hereof), used exclusively in the broadband
transport and network wholesale services businesses of the Partnership (and, for
the avoidance of doubt, not used in the Core Business).


“Non-Core Assets Excess Cash Flow” means, at any time, the excess of (a) (i)
EBITDA (as defined within the Credit Agreement) of the Non-Core Companies, taken
together, during the period beginning on the Separation Date and ending on the
last day of the most-recently ended calendar quarter minus (ii) the sum, without
duplication, of (A) voluntary and scheduled repayments or prepayments of any
indebtedness of any Non-Core Companies (including payments under capitalized
leases) during such period, (B) capital expenditures made by the Non-Core
Companies during such period, (C) interest expense of the Non-Core Companies
during such period, (D) taxes incurred by the Non-Core Companies during such
period, (E) Distributions made or to be made pursuant to Section 7.4, to the
extent arising as a result of taxable income generated by the Non-Core Companies
during such period, (F) expenses of the Non-Core Companies during such period to
the extent not  deducted (or to the extent added to net income) in determining
the amount of EBITDA described in clause (a)(i) above, to the extent paid or
payable in cash, and (G) $250,000, over (b) the aggregate amount of
distributions of the type described in clause (i) of Section 7.7(a) made prior
to such time.


"Non-Core Company" means a Subsidiary of the Company that owns any of the
Non-Core Assets and that is neither Grande Operating nor a Subsidiary of Grande
Operating, but only for so long as such entity is a Subsidiary of the Company.


“Non-Distribution Amount” means (i) $1.00, for each Class B-1 Common Unit, (ii)
$2.00, for each Class B-2 Common Unit, (iii) $3.00, for each Class B-3 Common
Unit or (iv) the “Non-Distribution Amount” specified in the related Class B
Common Designation for each Class B Common Unit of any other Series, in the case
of clause (i) through (iv), as equitably adjusted for any Unit split or other
combination or subdivision of Units.

 
- 8 -

--------------------------------------------------------------------------------

 

“Officer(s)” has the meaning set forth in Section 3.3 hereof.


“Option” means any option, warrant or other right directly or indirectly
exercisable for (a) any membership interest, or (b) any Convertible Security, in
each case, as may be issued by the Partnership from time to time.


“Partners” means collectively, the General Partners and the Limited Partners (as
listed on Schedule B attached hereto), and any additional or successor partners
of the Partnership admitted to the Partnership pursuant to a joinder
substantially in the form of Exhibit A attached hereto.


“Partners Agreement” means the Partners Agreement, dated as of the date hereof,
by and among the Partnership and the Partners named therein, as in effect from
time to time.


“Partners Schedule” has the meaning set forth in Section 5.1 hereof.


“Partnership” has the meaning set forth in the preamble hereof.


“Partnership Interest” means the interest acquired by a Partner in the
Partnership, including such Partner's right (based on the type and class and/or
series of Unit or Units held by such Partner), as applicable, (a) to a
distributive share of Profits, Losses, and other items of income, gain, loss,
deduction and credits of the Partnership, (b) to a distributive share of the
assets of the Partnership, (c) to vote on, consent to or otherwise participate
in any decision of the Partners, and (d) to any and all other benefits to which
such Partner may be entitled as provided in this Agreement or RULPA.


“Partnership Minimum Gain” has the meaning set forth for “partnership minimum
gain” in Treasury Regulation Section 1.704-2(d).


“Paying Member” has the meaning set forth in Section 9.5(b).


“Person” means any individual, corporation, partnership, limited liability
company, trust, joint venture, governmental entity or other unincorporated
entity, association or group.


“Profits” has the meaning set forth in Section 6.2(b) hereof.


“Public Sale” means a sale of Equity Securities to the public (i) pursuant to an
offering registered under the Securities Act or (ii) after the consummation of
the initial public offering of Equity Securities, through a broker, dealer or
market maker in compliance with Rule 144 under the Securities Act  or any
similar rule then in force.

 
- 9 -

--------------------------------------------------------------------------------

 

“Quarterly Estimated Tax Amount” of a Unitholder for any calendar quarter of a
Fiscal Year means the excess, if any of (i) the product of (A) ¼ in the case of
the first calendar quarter of the Fiscal Year, ½ in the case of the second
calendar quarter of the Fiscal Year, ¾ in the case of the third calendar quarter
of the Fiscal Year, and one (1) in the case of the fourth calendar quarter of
the Fiscal Year and (B) the Unitholder's Estimated Tax Amount for such Fiscal
Year over (ii) the aggregate amount of all Distributions theretofore made in
respect of the Units held by such Unitholder; provided that, for purposes of
determining the Quarterly Estimated Tax Amount for the Grande Holdings Investor
for any period, the Estimated Tax Amount for the Grande Holdings Investor will
be determined without including, as Adjusted Taxable Income with respect to its
Units, any built-in gain (determined as of the date of this Agreement) specially
allocated, under requirements of Section 704(c) of the Code, to such Unitholder
in respect of asset sales or any gain recognized on or prior to the date of this
Agreement (other than for alternative minimum tax purposes) on the transfer of
property by the Grande Holdings Investor to the Partnership in exchange for
Units.  For the avoidance of doubt, the Adjusted Taxable Income of the Grande
Holdings Investor will be determined by including any gain allocated to such
Person that is in excess of the built-in gain, if any, referred to in the
immediately preceding sentence.


“Recapitalization Agreement” means the Recapitalization Agreement, dated as of
August 27, 2009, by and among ABRY Partners, LLC, a Delaware limited liability
company, Grande Parent LLC, a Delaware limited liability company, ABRY VI,
Grande Holdings, the Partnership, and Grande Operating.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Partnership and the Partners named
therein, as in effect from time to time.


“Regulatory Allocations” has the meaning set forth in Section 8.2(d) hereof.


“Reimbursement Yield” has the meaning set forth in Section 7.8(d).


“Related Agreements” means, collectively, the Investors Securities Purchase
Agreement, the Incentive Unit Purchase Agreements, the Registration Rights
Agreement, the Partners Agreement and the Contribution Agreement.


“Restricted Securities” means (a) all Units issued by the Partnership and (b)
any securities issued with respect to, or in exchange for, the Units referred to
in clause (a) above in connection with a conversion, combination of units or
shares, recapitalization, merger, consolidation or other reorganization,
including in connection with the consummation of any reorganization plan.  As to
any particular Restricted Securities, such securities shall cease to be
Restricted Securities when they have been Transferred pursuant to a Public Sale.


“Rio GP” means Rio GP, LLC, a Nevada limited liability company and wholly-owned
subsidiary of Grande Holdings.


“RULPA” means the Delaware Revised Uniform Limited Partnership Act, as the same
may be amended from time to time.


“Sale of the Partnership” means a sale of substantially all of the Partnership's
consolidated assets or a sale of the Partnership Interests (including by means
of a merger).


“Securities Act” means the Securities Act of 1933, as amended.

 
- 10 -

--------------------------------------------------------------------------------

 

"Separation Date" means the date on which the Non-Core Assets are transferred to
one or more Non-Core Companies.


“Separate Return Tax” has the meaning set forth in Section 9.5(b).


A “Series” of Class B Common Units means the Class B-1 Common Units, the Class
B-2 Common Units, the Class B-3 Common Units or any other Class B Common Units
that have the rights and preferences specified for a particular Series of Class
B Common Units in a Class B Common Unit Designation. A “Series” of any of Class
of New Units will be each Series, if any, described in the applicable New Units
Designation.


“Series A Preferred Capital Value” means, for any Series A Preferred Unit,
$1.00, as equitably adjusted for any Unit split or other combination or
subdivision of Units.


“Series A Preferred Unit” means a Unit having the rights and obligations
specified with respect to “Series A Preferred Units” in this Agreement.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation or a limited liability company with voting securities, a
majority of the total voting power of shares of stock (or units) entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or a combination thereof, or (ii) if a limited liability company
without voting securities, partnership, association or other business entity, a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of such Person or a combination thereof.  For purposes of this
Agreement, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director, managing member,
or general partner of such limited liability company, partnership, association
or other business entity.


“Tax Advance” means any distribution pursuant to Section 7.4(a) hereof.


“Tax Amount” of a Unitholder for a Fiscal Year means the product of (A) the
Unitholder's Tax Rate for such Fiscal Year and (B) the Adjusted Taxable Income
of the Unitholder for such Fiscal Year with respect to its
Units.  Notwithstanding anything to the contrary herein, if the Grande Holdings
Investor or any other Unitholder is subject to alternative minimum tax or state
tax liability for any Fiscal Year as a result of allocations of income from the
Partnership, the Tax Amount for such Fiscal Year shall not be less than the sum
of such Person’s alternative minimum tax liability and state tax liability for
such year resulting from such allocations.  The immediately preceding sentence
applies irrespective of whether such tax liability is incurred during or after
such Fiscal Year.


“Tax Matters Partner” has the meaning set forth in Code Section 6231 and
Section 9.5 hereof.

 
- 11 -

--------------------------------------------------------------------------------

 

“Tax Rate” of a Unitholder for any period means the highest marginal tax rates
for an individual resident in New York City applicable to ordinary income,
qualified dividend income, or capital gains, as appropriate, taking into account
the deductibility of state and local income taxes as applicable at the time for
United States federal income tax purposes and any limitations thereon including
pursuant to Section 68 of the Code.


“Taxable Year” means the Partnership's taxable year ending on or about December
31 (or part thereof in the case of the Partnership's first and last taxable
year), or such other year as is (i) required by Section 706 of the Code or
(ii) determined by the General Partners (if no year is so required by Section
706 of the Code).


“Transfer” means any direct or indirect sale, transfer, conveyance, assignment,
pledge, hypothecation, gift, delivery or other disposition.


“Treasury Regulations” means the final or temporary regulations that have been
issued by the U.S. Department of Treasury pursuant to its authority under the
Code, and any successor regulations.


“Unit” means a unit representing a fractional part of the Partnership Interests
of all of the Unitholders and shall include all types and classes and/or series
of Units; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth in this Agreement, and
the Partnership Interests represented by such type, class or series of Units
shall be determined in accordance with such designations, preferences and/or
special rights.


“Unitholder” means any holder of Units whether or not such holder has been
admitted as a Partner in accordance with the terms of this Agreement, but only
with respect to, and to the extent such holder holds, Units.


“Unitholder Minimum Gain” with respect to each Unitholder Nonrecourse Debt,
means the amount of Partnership Minimum Gain (as determined according to
Treasury Regulation Section 1.704-2(d)(1)) that would result if such Unitholder
Nonrecourse Debt were treated as a nonrecourse liability, determined in
accordance with Treasury Regulation Section 1.704-2(i)(3).


“Unitholder Nonrecourse Debt” means “Unitholder Nonrecourse Debt” as defined in
Treasury Regulation Section 1.704-2(b)(4), substituting the term “Partnership”
for the term “partnership” and the term “Unitholder” for the term “partner” as
the context requires.


“Unitholder Nonrecourse Deduction” means “Unitholder Nonrecourse Deduction” as
defined in Treasury Regulation Section 1.704-2(i), substituting the term
“Unitholder” for the term “partner” as the context requires.


“Unpaid Yield” on (i) any Class A Common Unit means, as of any date, an amount
equal to the excess, if any, of (A) the aggregate Yield accrued on such Class A
Common Unit prior to such date, over (B) the aggregate amount of prior
Distributions made by the Partnership on such Class A Common Unit pursuant to
Section 7.2(d) and (ii) on any Series A Preferred Unit, as of any date, an
amount equal to the excess, if any, of (A) the aggregate Yield accrued on such
Series A Preferred Unit prior to such date, over (B) the aggregate amount of
prior Distributions made by the Partnership on such Series A Preferred Unit
pursuant to Section 7.2(b).

 
- 12 -

--------------------------------------------------------------------------------

 

“Unreimbursed Amount” has the meaning set forth in Section 7.8(c).


“Unreturned Capital Value” means, for (i) any Class A Common Unit, the amount of
the Common Capital Value for such Class A Common Unit, reduced by all
Distributions made by the Partnership on such Class A Common Unit pursuant to
Section 7.2(c) and (ii) any Series A Preferred Unit, the amount of the Series A
Preferred Capital Value for such Series A Preferred Unit, reduced by all
Distributions made by the Partnership on such Series A Preferred Unit pursuant
to Section 7.2(a) hereof.


“Unvested Class B Common Unit” means any Class B Common Unit that is not a
Vested Class B Common Unit.


“USAC Audit” means that certain audit by the Universal Service Administrative
Company, Internal Auditing Division, which administers the Universal Service
Fund (“USF”) on behalf of the FCC (as defined in the Recapitalization
Agreement), relating to contributions to the USF program by Grande Operating and
its predecessors-in-interest (as described in Section 4.12(c) of the Grande
Disclosure Schedule attached to the Recapitalization Agreement) and related
revenue reports.


“Vested Class B Common Unit” means any Class B Common Unit that has vested
pursuant to the terms and conditions of the Incentive Unit Purchase Agreement or
other document pursuant to which such Class B Common Units were acquired by the
initial holder thereof or any other document governing the vesting of such Class
B Common Units.


“Voting Percentage” shall have the meaning set forth in Section 3.1(b).


“Yield” on (i) any Class A Common Unit means the amount accruing on a daily
basis in respect of such Unit (commencing with respect to such Unit on the date
the Partnership receives cash or other consideration in an amount equal to the
purchase price of such Unit) at a rate of 15% per annum on (A) the Unreturned
Capital Value for such Unit plus (B) the Unpaid Yield on such Unit for all prior
quarterly periods (or portions thereof) ending on any March 31, June 30,
September 30 or December 31, and (ii) on any Series A Preferred Unit, means the
amount accruing on a daily basis in respect of such Series A Preferred Unit
(commencing with respect to such Series A Preferred Unit on the date the
Partnership receives cash in an amount equal to the purchase price of such
Series A Preferred Unit) (A) for the period beginning on the date hereof and
ending on the date that is 18 months from the date hereof, at a rate of 9.0% per
annum on (x) the Unreturned Capital Value for such Series A Preferred Unit plus
(y) the Unpaid Yield on such Series A Preferred Unit for all prior quarterly
periods ending on any March 31, June 30, September 30 or December 31 and (B) for
the period beginning on the date that is the first day following the date that
is 18 months from the date hereof, at a rate of 15.0% per annum on (x) the
Unreturned Capital Value for such Series A Preferred Unit plus (y) the Unpaid
Yield on such Series A preferred Unit for all prior quarterly periods ending on
any March 31, June 30, September 30 or December 31.  In calculating the amount
of any Distribution to be made pursuant to Section 7.2 during any calendar year,
the portion of the Yield on any Class A Common Unit, or Series A Preferred Unit
for such portion of the quarterly period elapsing before such Distribution is
made will be taken into account and paid first.

 
- 13 -

--------------------------------------------------------------------------------

 

1.2Other Definitional Provisions.  Capitalized terms used in this Agreement
which are not defined in this Article I have the meanings contained elsewhere in
this Agreement.  Defined terms used in this Agreement in the singular shall
include the plural and vice versa.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they are deemed to be followed by the
words “without limitation.”  Where the context so indicates, the masculine shall
include the feminine, the neuter shall include the masculine and feminine.


ARTICLE II
Organization of the Partnership


2.1           Formation


(a)   The Partnership was formed upon the filing of the certificate of formation
of the Partnership (as amended, supplemented or restated from time to time, the
“Certificate”) with the Secretary of State of the State of Delaware on July 20,
2009, pursuant to RULPA.  This Agreement shall constitute the “limited
partnership agreement” (as that term is used in RULPA) of the Partnership.  The
rights, powers, duties, obligations and liabilities of the Unitholders shall be
determined pursuant to RULPA and this Agreement.  To the extent that the rights,
powers, duties, obligations and liabilities of any Unitholder are different by
reason of any provision of this Agreement than they would be in the absence of
such provision, this Agreement shall, to the extent permitted by RULPA, control.


(b)   Any officer of the Partnership, is hereby authorized, at any time that the
General Partners have approved an amendment to the Certificate in accordance
with the terms hereof, to promptly execute, deliver and file such amendment in
accordance with RULPA.


(c)   The Partnership shall, to the extent permissible, elect to be treated as a
partnership for federal, foreign, state and local income tax purposes, and each
Unitholder and the Partnership shall file all tax returns and shall otherwise
take all tax and financial reporting positions in a manner consistent with such
treatment, and no Unitholder shall take any action inconsistent with such
treatment.


2.2           Name.  The name of the Partnership is “Grande Investment L.P.” or
such other name or names as the General Partners may from time to time
designate; provided that the name shall always contain the words “Limited
Partnership” or the abbreviation “LP” or “L.P.”


2.3           Principal Place of Business.  The principal place of business of
the Partnership shall be at such place as the General Partners may determine
from time to time.  The Partnership may locate its place or places of business
(including its principal place of business) and registered office at any other
place or places as the General Partners may from time to time deem necessary or
advisable.


2.4           Registered Office and Registered Agent.  The Partnership's
registered office shall be at Corporation Service Company, 2711 Centerville
Road, Suite 400, Wilmington, New Castle County, Delaware  19808, and the name of
its initial registered agent at such address shall be Corporation Service
Company.

 
- 14 -

--------------------------------------------------------------------------------

 

2.5           Term.  The term of existence of the Partnership shall be perpetual
from the date the Certificate was filed with the Secretary of State of Delaware,
unless the Partnership is dissolved in accordance with the provisions of this
Agreement and RULPA.


2.6           Purposes and Powers.  The purposes and character of the business
of the Partnership shall be to transact any or all lawful business for which
limited partnerships may be organized under RULPA.  The Partnership shall have
any and all powers which are necessary or desirable to carry out the purposes
and business of the Partnership, including the ability to incur and guaranty
indebtedness, to the extent the same may be legally exercised by limited
liability companies under RULPA.  The Partnership shall carry out the foregoing
activities pursuant to the arrangements set forth in this
Agreement.  Notwithstanding anything herein to the contrary, nothing set forth
herein shall be construed as authorizing the Partnership to possess any purpose
or power, or to do any act or thing, forbidden by law to a limited partnership
organized under the laws of the State of Delaware.


ARTICLE III
Management of the Partnership


3.1           General Partners


(a)           General Partners.  All rights and powers to manage and control the
business and affairs of the Partnership shall be vested exclusively in the
General Partners, which shall have full authority to exercise in their
discretion, on behalf of and in the name of the Partnership, all rights and
powers of the general partners of a limited partnership formed under RULPA.  The
General Partners shall have the power to delegate all or any part of their
rights and powers to manage and control the business and affairs of the
Partnership to such officers, employees, Affiliates, agents and representatives
of the General Partners or the Partnership as the General Partners may from time
to time deem appropriate.


(b)           Powers.  The power to direct the management, operation and
policies of the Partnership shall be vested exclusively in the General Partners,
which shall have the power and shall be authorized and empowered on behalf and
in the name of the Partnership to carry out any and all of the objects and
purposes of the Partnership and to perform all acts and enter into and perform
all contracts and other undertakings the General Partners in their sole
discretion deem necessary or advisable or incidental thereto, all in accordance
with and subject to the other terms of this Agreement.  In order for the General
Partners to take any action (including pursuant to the Partners Agreement or the
Registration Rights Agreement), the General Partner(s) holding a majority of the
Voting Percentage must approve or take such action, and no formal vote, and no
action or approval by any other General Partner, is required.  For the avoidance
of doubt, no action purported to be taken or approved solely by a General
Partner having less than a majority of the Voting Percentage shall be effective
or valid, and no such General Partner shall have the right or authority to take
(or shall hold itself out as having the right or authority to take) any such
action as a general partner of the Partnership or otherwise on the Partnership’s
behalf.  Grande Manager’s “Voting Percentage” will be 75.3% and Grande Holdings
Investor’s “Voting Percentage” will be 24.7%.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
3.2           [RESERVED]


3.3           Officers


(a)           Appointment of Officers.  The General Partners may appoint
individuals as officers (“Officers”) of the Partnership, which may include (i) a
chief executive officer, (ii) a president, (iii) a chief financial officer,
(iv) a secretary, and (v) such other Officers (such as a treasurer or any number
of vice presidents) as the General Partners deem advisable.  No Officer need be
a Partner.  An individual can be appointed to more than one office.  Each
Officer of the Partnership shall be a “manager” of the Partnership, but,
notwithstanding the foregoing, no Officer of the Partnership shall have any
rights or powers beyond the rights and powers granted to such Officer in this
Agreement or by the General Partners.  The Officers of the Partnership as of the
date hereof are listed on the attached Schedule A.


(b)           Duties of Officers Generally.  Under the direction of and, at all
times, subject to the authority of the General Partners, the Officers shall
manage and control the day-to-day business, operations and affairs of the
Partnership in the ordinary course of its business, make decisions affecting the
day-to-day business, operations and affairs of the Partnership in the ordinary
course of its business and take all such actions as they deem necessary or
appropriate to accomplish the foregoing, in each case, unless the General
Partners shall have previously restricted (specifically or generally) such
powers.  In addition, the Officers shall have such other powers and duties as
may be prescribed by the General Partners or this Agreement.  The chief
executive officer and the president shall have the power and authority to
delegate to any agents or employees of the Partnership rights and powers of
Officers of the Partnership to manage and control the day-to-day business,
operations and affairs of the Partnership in the ordinary course of its
business, as the chief executive officer or the president may deem appropriate
from time to time, in each case, unless the General Partners shall have
previously restricted (specifically or generally) such powers.  Officers of the
Partnership shall have the duties of officers applicable to officers of
corporations organized under GCL.


(c)           Authority of Officers.  Subject to Section 3.3(b) above, with
respect to all matters within the ordinary course of business of the
Partnership, any Officer of the Partnership shall have the right, power and
authority to transact business in the name of the Partnership or to act for or
on behalf of or to bind the Partnership.  With respect to such matters, third
parties dealing with the Partnership may rely conclusively upon any certificate
of any Officer to the effect that such Officer is acting on behalf of the
Partnership.


(d)           Removal, Resignation and Filling of Vacancy of Officers.  Subject
to the terms of any applicable employment agreement to which the Partnership or
its Subsidiary is a party, the General Partners may remove any Officer, for any
reason or for no reason, at any time.  Any Officer may resign at any time by
giving written notice to the Partnership, and such resignation shall take effect
at the date of the receipt of that notice or any later time specified in that
notice; provided that, unless otherwise specified in that notice, the acceptance
of the resignation shall not be necessary to make it effective.  Any such
resignation shall be without prejudice to the rights, if any, of the Partnership
or such Officer under this Agreement.  A vacancy in any office because of death,
resignation, removal or otherwise shall be filled in the manner prescribed in
this Agreement for regular appointments to that office.

 
- 16 -

--------------------------------------------------------------------------------

 

(e)           Compensation of Officers.  The Officers shall be entitled to
receive compensation from the Partnership as determined by the General Partners,
provided, however, that Officer who is also employed by ABB will not receive
additional compensation from the Partnership so long as the ABB Advisory
Agreement is in effect.


(f)           Chief Executive Officer.  Under the direction of and, at all
times, subject to the authority of the General Partners and this Agreement, the
chief executive officer shall have general supervision over the day-to-day
business, operations and affairs of the Partnership and shall perform such
duties and exercise such powers as are incident to the office of chief executive
officer of a corporation organized under GCL.  The chief executive officer shall
have such other powers and perform such other duties as may from time to time be
prescribed by the General Partners.


(g)           President.  Under the direction of and, at all times, subject to
the authority of the General Partners and this Agreement, the president shall
perform such duties and exercise such powers as are incident to the office of
president of a corporation organized under GCL.  In the absence of the chief
executive officer, the president shall perform the duties of the chief executive
officer.  The president shall have such other powers and perform such other
duties as may from time to time be prescribed by the General Partners.


(h)           Chief Financial Officer.  The chief financial officer shall keep
and maintain, or cause to be kept and maintained, adequate and correct books and
records of accounts of the properties and business transactions of the
Partnership, including accounts of its assets, liabilities, receipts,
disbursements, gains, losses, capital and Units, and, in general, shall perform
all the duties incident to the office of the chief financial officer of a
corporation organized under GCL.  The chief financial officer shall have the
custody of the funds and securities of the Partnership, and shall keep full and
accurate accounts of receipts and disbursements in books belonging to the
Partnership.  The chief financial officer shall have such other powers and
perform such other duties as may from time to time be prescribed by the General
Partners, the chief executive officer and/or the President.


(i)           Secretary.  The secretary shall (i) keep the minutes of the
meetings of the Partners and the General Partners in one or more books provided
for that purpose; (ii) see that all notices are duly given in accordance with
the provisions of this Agreement and as required by law; (iii) be custodian of
the company records; (iv) keep a register of the addresses of each Partner which
shall be furnished to the Secretary by such Partners; (v) have general charge of
the Partners Schedule; and (vi) in general perform all duties incident to the
office of the secretary of a corporation organized under GCL.  The secretary
shall have such other powers and perform such other duties as may from time to
time be prescribed by the General Partners, the chief executive officer and/or
the president.

 
- 17 -

--------------------------------------------------------------------------------

 

3.4           Performance of Duties; Liability of Officers.  In performing his
or her duties, each of the Officers shall be entitled to rely in good faith on
the provisions of this Agreement and on information, opinions, reports, or
statements (including financial statements and information, opinions, reports or
statements as to the value or amount of the assets, liabilities, Profits or
Losses of the Partnership or any facts pertinent to the existence and amount of
assets from which distributions to Partners might properly be paid), of the
following other Persons or groups: (a) one or more Officers or employees of the
Partnership or its Subsidiaries; (b) any attorney, independent accountant, or
other Person employed or engaged by the Partnership or its Subsidiaries; or (c)
any other Person who has been selected with reasonable care by or on behalf of
the Partnership or its Subsidiaries, in each case as to matters which such
relying Person reasonably believes to be within such other Person's professional
or expert competence.  No individual who is an Officer shall be personally
liable under any judgment of a court, or in any other manner, for any debt,
obligation, or liability of the Partnership, whether that liability or
obligation arises in contract, tort, or otherwise, solely by reason of being an
Officer.


3.5           Indemnification


(a)           Exculpation.  The General Partners and their Affiliates, and the
direct or indirect members, managers, partners, shareholders, officers,
directors, employees, agents and legal representatives of the General Partners
and any such Affiliates, and the Officers of the Partnership (in each case, an
“Indemnified Person”), shall not be liable to any Partner or the Partnership for
any act or failure to act on behalf of the Partnership or any Subsidiary of the
Partnership, except to the extent provided otherwise in a management services
agreement or otherwise or to the extent such act or failure to act constitutes
gross negligence, recklessness, willful misconduct or bad faith on the part of
the Indemnified Person, a knowing violation of law by the Indemnified Person or
a material breach by the Indemnified Person of its obligations under this
Agreement.  The General Partners may exercise any of the powers granted to them
hereunder and perform any of the duties imposed upon them hereunder either
directly or by or through agents and shall not be responsible for any misconduct
or negligence on the part of any such agent selected with reasonable care.  The
General Partners may rely, and shall be protected in acting or refraining from
acting, and shall be deemed to have acted in good faith and without gross
negligence or willful misconduct, upon any consent, approval or any other action
taken by the Limited Partners, and upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture,
or other paper or document believed by it in good faith to be genuine and to
have been signed or presented by the proper party or parties.  The preceding
sentence shall in no way limit any Person’s right to rely on information to the
extent provided in Section 17-407 of RULPA.  The General Partners may consult
with legal counsel, accountants, appraisers, management consultants, investment
bankers, architects, engineers, environmental consultants and other professional
consultants and advisers selected by it with reasonable care, and shall be fully
protected and justified and shall be deemed to have acted in good faith and
without gross negligence or willful misconduct, in any action or inaction which
is taken or omitted to be taken in reasonable reliance upon the advice or
opinion of such Persons as to matters within such Persons’ professional or
expert competence.  The General Partners shall not be liable to the Partnership
or the Partners for the failure to perform any obligation that the General
Partner cannot perform because the Partnership has insufficient funds to pay the
cost and expense relative to such obligation.

 
- 18 -

--------------------------------------------------------------------------------

 

(b)           Indemnification.  The Partnership, to the fullest extent permitted
by law, shall indemnify and hold harmless each Indemnified Person from and
against any loss, liability, expense, judgment, settlement cost, fees and
related expenses (including reasonable attorneys’ fees and expenses), costs or
damages arising out of or in connection with any act taken or omitted to be
taken in respect of the affairs of the Partnership or any subsidiary of the
Partnership, unless such act or omission constitutes gross negligence,
recklessness, willful misconduct or bad faith on the part of the Indemnified
Person, a knowing violation of law by the Indemnified Person or a material
breach by the Indemnified Person of its obligations under this Agreement.  The
termination of any action, suit or proceeding by settlement shall not, of
itself, create a presumption that an Indemnified Person did not act in good
faith or in a manner that was reasonably believed to be in, or not opposed to,
the best interests of the Partnership or was guilty of gross negligence, willful
misconduct, bad faith or a knowing violation of law.  The Partnership, in the
discretion of the General Partners, may advance to any Indemnified Person
reasonable attorneys’ fees and other costs and expenses incurred in connection
with the defense of any action or proceeding which arises out of conduct which
is the subject of the indemnification provided hereunder; provided, however,
that (i) the General Partners hereby agree, and each other Indemnified Person
shall agree as a condition to receiving any such advance, that in the event an
Indemnified Person receives any advance, the Indemnified Person shall be
required to reimburse the Partnership for the advance to the extent that it is
judicially determined, in a final, non-appealable judgment or binding
arbitration, that the Indemnified Person was not entitled to indemnification
under this Section 3.5 and (ii) neither the General Partners nor any other
Indemnified Person shall be entitled to any advance of costs and expenses in any
action (either direct or derivative) brought against such Indemnified Person by
Limited Partners, except to the extent that a court of competent jurisdiction
issues a ruling (whether preliminary or final) substantially to the effect that
the claim is one as to which it is likely that such Indemnified Person is
entitled to the benefits of the exculpatory provisions set forth in Section
3.5(a).  Notwithstanding anything to the contrary contained in this Section
3.5(b), neither the General Partners nor any other Indemnified Person shall be
entitled to indemnification for, or be indemnified by the Partnership against,
any claim in any action (either direct or derivative) brought against such
Indemnified Person by any Limited Partner if it is established, by a final
non-appealable judgment, that such claim was one as to which such Indemnified
Person is not entitled to the benefits of the exculpatory provisions set forth
in Section 3.5(a).


ARTICLE IV
Other Matters Pertaining to Partners


4.1           Limited Liability of Limited Partners.  Except as provided by
RULPA or other applicable law and subject to the obligations to pay taxes to the
extent provided in Section 9.4, no Limited Partner (including any Limited
Partner that is an Affiliate of any General Partner) shall have any personal
liability whatsoever in its capacity as a Limited Partner, whether to the
Partnership, to any of the Partners, or to the creditors of the Partnership, for
the debts, liabilities, contracts, or other obligations of the Partnership of
for any losses of the Partnership, except to the extent required by this
Agreement.


4.2           Registered Partners.  The Partnership shall be entitled to treat
the owner of record of any Unit as the owner in fact of such Unit for all
purposes, and accordingly shall not be bound to recognize any equitable or other
claim to or interest in such Unit on the part of any other Person, whether or
not it shall have express or other notice of such claim or interest, except as
expressly provided by this Agreement or RULPA.  Notwithstanding the foregoing,
the Secretary of the Partnership shall amend the Partners Schedule to reflect a
transferee of any Unit as the new owner of record of such Unit as promptly as
practicable following the Partnership’s receipt from such transferee of a
written undertaking to be bound by the terms and conditions of this Agreement
substantially in the form of Exhibit A hereto, as contemplated by
Section 11.3(a) hereof.

 
- 19 -

--------------------------------------------------------------------------------

 

4.3           Limitation of Liability.  Except as otherwise provided in RULPA or
in this Agreement, no Partner will be obligated personally for any debt,
obligation or liability of the Partnership or of any other Partner by reason of
being a Partner, whether arising in contract, tort or otherwise.  No Partner
will have any responsibility to restore any negative balance in his or its
Capital Account or to contribute to or in respect of the liabilities or
obligations of the Partnership or return distributions made by the Partnership
except as required by RULPA or other applicable law.


4.4           Withdrawal; Resignation.  A Partner shall not cease to be a
Partner as a result of the Bankruptcy of such Partner or as result of any other
events specified in Sec. 17-402 of RULPA.  So long as a Partner continues to own
or hold any Units, such Partner shall not have the ability to resign as a
Partner prior to the dissolution and winding up of the Partnership and any such
resignation or attempted resignation by a Partner prior to the dissolution or
winding up of the Partnership shall be null and void.  When any Person who is a
Partner ceases to own or hold any Units, such Person shall no longer be a
Partner.


4.5           Death of a Partner.  The death of any Partner shall not cause the
dissolution of the Partnership.  In such event the Partnership and its business
shall be continued by the remaining Partner or Partners.


4.6           Authority.  No Partner, in its capacity as a Partner, shall have
the power to act for or on behalf of, or to bind the Partnership.


4.7           Outside Activities.  Subject to the terms of any written agreement
by any Partner to the contrary, a Partner may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities which compete with the Partnership,
and no Partner in his capacity as a Partner shall have any duty or obligation to
bring any “corporate opportunity” to the Partnership.  Subject to the terms of
any written agreement by any Partner to the contrary, neither the Partnership
nor any other Partner in his capacity as a Partner shall have any rights by
virtue of this Agreement in any business interests or activities of any other
Partner.


4.8           Actions by Limited Partners.  Notwithstanding anything in this
Agreement to the contrary, no Limited Partner (other than an employee of the
Partnership or any of its Subsidiaries, in his or her capacity as such) will
have the right to be materially involved, directly or indirectly, in the
management or operation of the media enterprise activities of the Partnership or
its Subsidiaries.  Without limiting the foregoing, no such Limited Partner will
act as an employee of the Partnership or any of its Subsidiaries if his or her
functions, directly or indirectly, relate to the media enterprises of the
Partnership or its Subsidiaries, and no such holder will:  (a) serve, in any
material capacity, as an independent contractor or agent with the respect to the
media enterprises of the Partnership or any of its Subsidiaries; (b) communicate
with the Partnership or its Subsidiaries of any of them on matters pertaining to
the day-to-day operations of the business of the Partnership and its
Subsidiaries; (c) perform services to the Partnership or any of its Subsidiaries
relating to their media activities, with the exception of making loans, or
acting as a surety for, their businesses; or (d) become actively involved in the
management and operation of the media businesses of the Partnership or any of
its Subsidiaries.

 
- 20 -

--------------------------------------------------------------------------------

 

ARTICLE V
Units; Partnership


5.1           Units Generally.  The Partnership Interests of the Partners shall
be represented by issued and outstanding Units, which may be divided into one or
more types, classes or series, or subseries of any type, class or series, with
each type, class or series, or subseries thereof, having the rights and
privileges, including voting rights, if any, set forth in this Agreement.  The
secretary of the Partnership shall maintain a schedule of all Partners from time
to time, the Units held by them and the Capital Contributions made by them with
respect thereto (as the same may be amended, modified or supplemented from time
to time, the “Partners Schedule”), a copy of which as of the date hereof is
attached hereto as Schedule B.  Ownership of a Unit (or fraction thereof) shall
not entitle a Unitholder to call for a partition or division of any property of
the Partnership or for any accounting.  The Partnership will not effect a split,
reverse split or other combination or subdivision of the Common Units of any
class or series unless the terms of all other classes and series (including
related Common Capital Values and Non-Distribution Amounts) of Common Units are
equitably adjusted.


5.2           Authorization and Issuance of Units


(a)   Series A Preferred Units.  The Partnership hereby authorizes the issuance
of an unlimited number of Series A Preferred Units, 19,192,615.68 of which are
outstanding on the date hereof, as set forth on the Partners Schedule (as in
effect on the date hereof).


(b)  Class A Common Units.  The Partnership hereby authorizes the issuance of an
unlimited number of Class A Common Units, which it may issue in one or more
Series, 122,578,846.97 of which are outstanding on the date hereof, as set forth
on the Partners Schedule (as in effect on the date hereof).


(c)   Class B Common Units.  The Partnership hereby authorizes the issuance of
an unlimited number of Class B Common Units for incentive purposes, which it may
issue to officers, directors, managers, employees or consultants of the
Partnership, its Subsidiaries or Grande Manager, or, for so long as the ABB
Advisory Agreement (as defined in the Partners Agreement) is in effect, of ABB,
in one or more Series, zero (0) of which are outstanding on the date hereof, as
set forth on the Partners Schedule (as in effect on the date hereof).  The
initial three Series of Class B Common Units are (i) Class B-1 Common Units,
zero (0) of which are outstanding on the date hereof, (ii) Class B-2 Common
Units, zero (0) of which are outstanding on the date hereof, and (iii) Class B-3
Common Units, zero (0) of which are outstanding on the date hereof, in each
case, as set forth on the Partners Schedule (as in effect on the date hereof);
provided, during the period of 18 months after the date of this Agreement, the
Partnership may not issue (A) any incentive-based Equity Securities other than
Class B-1 Common Units, Class B-2 Common Units or Class B-3 Common Units or (B)
any Class B-1 Common Units, Class B-2 Common Units, or Class B-3 Common Units
if, after giving effect to such issuance the Class B-1 Common Units, Class B-2
Common Units or Class B-3 Common Units of such series would represent greater
than 5% of the then-outstanding Common Units, except in each case in compliance
with Section 7.24(b) of the Recapitalization Agreement.

 
- 21 -

--------------------------------------------------------------------------------

 

(d)   Other Units.  In addition to the Series A Preferred Units, the Class A
Common Units, and the initial Series of Class B Common Units, the Partnership
hereby authorizes the issuance of other Units, subject to compliance with
Section 6 of the Partners Agreement.  With respect to such Units, the General
Partners are authorized to provide for the issuance of such Units in any class
or series by adopting a Class B Common Unit Designation or a New Unit
Designation or by amending this Agreement to reflect such issuance and to
establish the number of Units to be included in each such series (which may be
unlimited), and to fix the relative rights, obligations, preferences and
limitations of the Units of each such series.


(e)   Additional Units.  The General Partners are authorized to increase or
decrease the number of Units of any series or subseries of Units, prior or
subsequent to the issue of that series or subseries, but not below the number of
Units of such series or subseries then outstanding.


5.3           Unit Certificates.  Unless the General Partners otherwise direct,
Units will not be represented by certificates.


5.4           Issuance of Units.  Subject to the limitations contained in
Section 11.5 hereof and Section 6 of the Partners Agreement, the Partnership
(with the approval of the General Partners) shall have the right to issue any
authorized but unissued Units; provided that the Partnership shall not issue any
Units to any Person unless such Person has executed and delivered to the
secretary of the Partnership the documents described in Section 5.5
hereof.  Upon the issuance of Units, the Partnership shall adjust the Capital
Accounts of the Unitholders as necessary in accordance with Section 6.2.  No
portion of the Capital Account of a Partner shall be reallocated to a Person
acquiring Units.


5.5           New Partners from the Issuance of Units.  In order for a Person to
be admitted as a Partner of the Partnership by reason of the issuance of Units
to such Person by the Partnership, such Person shall have executed and delivered
to the secretary of the Partnership a written undertaking to be bound by the
terms and conditions of this Agreement substantially in the form of Exhibit A
hereto.  Upon the amendment of the Partners Schedule by the secretary of the
Partnership and the satisfaction of any other applicable conditions, including
the receipt by the Partnership of payment for the issuance of the applicable
Units, such Person shall be admitted as a Partner and deemed listed as such on
the books and records of the Partnership.


5.6           Treatment of Repurchased Class B Common Units.  Any Class B Common
Unit that is repurchased by the Partnership or forfeited or cancelled pursuant
to any Incentive Unit Purchase Agreement or otherwise shall no longer be deemed
to be outstanding for any purpose under this Agreement.

 
- 22 -

--------------------------------------------------------------------------------

 

ARTICLE VI
Capital Contributions and Capital Accounts


6.1           Capital Contributions


(a)   Each Person who is a Partner as of the date hereof has made, or is deemed
to have made, the Capital Contributions giving rise to such Partner's Capital
Account as of the date hereof and is deemed to own the number, type and class,
series or subseries of Units, in each case, in the amounts set forth opposite
such Partner's name on the Partners Schedule as in effect on the date
hereof.  Such contribution by the Grande Holdings Investor will have been made
by mean of a contribution of assets having a net value equal to the value of its
interest as noted on the Partners Schedule, and such contributions by the other
of such Partners will have been made in cash.


(b)   No Partner shall make or be required to make any additional contributions
to the Partnership with respect to such Partner's Units.  Except as expressly
provided herein, no Partner, in its capacity as a Partner, shall have the right
to receive any cash or any other property of the Partnership.


(c)   Prior to the date hereof, Grande Operating was converted from a
corporation to a limited liability company.  For federal income tax purposes,
Grande Holdings will report such conversion in a manner resulting in a
recognition event with respect to the assets of Grande Operating.


6.2           Capital Accounts


(a)   Maintenance Rules.  The Partnership shall maintain for each Unitholder a
separate capital account (a “Capital Account”) in accordance with this
Section 6.2(a).  Each Capital Account shall be maintained in accordance with the
following provisions:


(i)           Such Capital Account shall be increased by the cash amount or Book
Value of any property contributed by such Unitholder to the Partnership pursuant
to this Agreement, such Unitholder's allocable share of Profits and any items in
the nature of income or gains which are specially allocated to such Unitholder
pursuant to Section 8.2 or Section 8.3 below, and the amount of any liabilities
of the Partnership assumed by such Unitholder or which are secured by any
property distributed to such Unitholder.


(ii)           Such Capital Account shall be decreased by the cash amount or
Book Value of any property distributed to such Unitholder pursuant to this
Agreement, such Unitholder's allocable share of Losses and any items in the
nature of deductions or losses which are specially allocated to such Unitholder
pursuant to Section 8.2 or Section 8.3 below, and the amount of any liabilities
of such Unitholder assumed by the Partnership or which are secured by any
property contributed by such Unitholder to the Partnership.

 
- 23 -

--------------------------------------------------------------------------------

 

(iii)           If all or any portion of a Unit or an Option is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Unit (or, in each case, portion thereof).


(iv)           If the Book Value of the Partnership assets is adjusted pursuant
to clause (b) of the definition of “Book Value,” the Capital Accounts of the
Unitholders shall be adjusted in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f).


The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section
1.704-1(b) of the Treasury Regulations and shall be interpreted and applied in a
manner consistent with such Treasury Regulations.  If the General Partners
determine that it is prudent to modify the manner in which the Capital Accounts,
or any increases or decreases to the Capital Accounts, are computed in order to
comply with such Treasury Regulations, the General Partners may authorize such
modifications.


(b)           Definition of Profits and Losses.  “Profits” and “Losses” mean,
for each Taxable Year or other period, an amount equal to the Partnership's
taxable income or loss, respectively, for such Taxable Year or other period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:


(i)           The computation of all items of income, gain, loss and deduction
shall include tax-exempt income and those items described in Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), without regard to the fact that such items are not
includible in gross income or are not deductible for federal income tax
purposes.


(ii)           If the Book Value of any Partnership property is adjusted
pursuant to the definition of “Book Value” or Treasury Regulation Section
1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such property (provided that if
the Book Value of any Partnership property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(f)(5)(i), the allocation of gain or loss
shall be made immediately prior to the related acquisition of the interest in
the Partnership).


(iii)           Items of income, gain, loss or deduction attributable to the
disposition of Partnership property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.


(iv)           Items of depreciation, amortization and other cost recovery
deductions with respect to Partnership property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property's Book Value in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(g).


(v)           To the extent an adjustment to the adjusted tax basis of any
Partnership property pursuant to Code Sections 732(d), 734(b) or 743(b) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis).

 
- 24 -

--------------------------------------------------------------------------------

 

(vi)           All items of income, gain, loss or deduction which are specially
allocated pursuant to Section 8.2 or Section 8.3 shall not be taken into account
in computing such taxable income or loss.


6.3           Negative Capital Accounts.  If any Unitholder has a deficit
balance in its Capital Account, such Unitholder shall have no obligation to
restore such negative balance or to make any Capital Contributions to the
Partnership by reason thereof, and such negative balance shall not be considered
an asset of the Partnership or of any Unitholder.


6.4           No Withdrawal.  No Unitholder will be entitled to withdraw any
part of his or its Capital Contribution or Capital Account or to receive any
Distribution from the Partnership, except as expressly provided in this
Agreement.


6.5           Loans From Unitholders.  Loans by Unitholders to the Partnership
shall not be considered Capital Contributions.


6.6           Status of Capital Contributions.


(a)   No Unitholder shall receive any interest, salary or drawing with respect
to its Capital Contributions or its Capital Account, except as otherwise
specifically provided in this Agreement.


(b)   Except as otherwise provided by applicable law or in Section 10.3, no
Unitholder shall be required to lend any funds to the Partnership or to make any
additional Capital Contributions to the Partnership.  No Unitholder shall have
any personal liability for the repayment of any Capital Contribution of any
other Unitholder.


ARTICLE VII
Distributions


7.1           Generally. Notwithstanding any provision to the contrary contained
in this Agreement, the Partnership shall not make any Distribution to
Unitholders if such Distribution would violate RULPA or other applicable law.


7.2           Order of Priority.  Subject to Sections 7.4, 7.7, 7.8 and 10.2(b)
below, available cash or other assets (taking such other assets into account at
their Fair Market Value at the time of distributions) shall be distributed, at
such times and in such amounts as the General Partners determine in their
discretion, subject to the retention and establishment of reserves of, or
payment to third parties of, such funds as it deems necessary with respect to
the reasonable business needs of the Partnership, in the following order and
priority (subject to Section 7.3 below and to any Class B Common Unit
Designation or New Unit Designation then in effect); provided that, prior to
making Distributions as provided below, the Company will make all Distributions
that then may be made pursuant to Section 7.4:

 
- 25 -

--------------------------------------------------------------------------------

 

(a) First, to the holders of Series A Preferred Units, collectively, until the
entire amount of the Unreturned Capital Value of all outstanding Series A
Preferred Units as of the time of such Distribution has been paid in full in
cash.  Amounts to be distributed to the holders of Series A Preferred Units
pursuant to the first sentence of this Section 7.2(a) will be distributed among
such holders in proportion to and to the extent of the Unreturned Capital Value
in respect of the Series A Preferred Units owned by each such holder as of the
time of the applicable Distribution.  No Distribution or any portion thereof may
be made pursuant to Section 7.2(b) through Section 7.2(f) until the entire
amount of Unreturned Capital Value of all outstanding Series A Preferred Units
as of the time of such Distribution has been paid in full in cash.


(b) Second, to the holders of Series A Preferred Units, collectively, until the
entire amount of Unpaid Yield on all outstanding Series A Preferred Units as of
the time of such Distribution has been paid in full in cash.  Amounts to be
distributed to the holders of Series A Preferred Units pursuant to the first
sentence of this Section 7.2(b) will be distributed among such holders in
proportion to and to the extent of the Unpaid Yield on the Series A Preferred
Units owned by each such holder as of the time of the applicable
Distribution.  No Distribution or any portion thereof may be made pursuant to
Section 7.2(c) through Section 7.2(f) until the entire amount of the Unpaid
Yield on all outstanding Series A Preferred Units as of the time of such
Distribution has been paid in full in cash.


(c) Third, to the holders of Class A Common Units, collectively, until the
entire amount of the Unreturned Capital Value of all outstanding Class A Common
Units as of the time of such Distribution has been paid in full to the holders
of Class A Common Units.  No Distribution or any portion thereof may be made
pursuant to Section 7.2(d) through Section 7.2(f) until the entire amount of
Unreturned Capital Value of all outstanding Class A Common Units as of the time
of such Distribution has been paid in full to the holders of Class A Common
Units.


(d)  Fourth, to the holders of Class A Common Units, collectively, until the
entire amount of Unpaid Yield on all outstanding Class A Common Units as of the
time of such Distribution has been paid in full to the holders of Class A Common
Units.  Amounts to be distributed to the holders of Class A Common Units
pursuant to the first sentence of this Section 7.2(d) will be distributed among
such holders in proportion to and to the extent of the Unpaid Yield on the Class
A Common Units owned by each such holder as of the time of the applicable
Distribution.  No Distribution or any portion thereof may be made pursuant to
Section 7.2(e) or Section 7.2(f) until the entire amount of the Unpaid Yield on
all outstanding Class A Common Units as of the time of such Distribution has
been paid in full to the holders of Class A Common Units.


(e) Fifth, subject to Section 7.3 below, to the holders of Class A Common Units
and Class B Common Units (the “Common-Equivalent Units”) upon which less than
the Catch-Up Amount has been paid, until an aggregate amount equal to the
Catch-Up Amount has been paid with respect to each Common-Equivalent Unit (on a
per-Unit basis).  Distributions pursuant to this Section 7.2(e) will be first be
made only to holders of those Common-Equivalent Units upon which the least
amount of Distributions have theretofore been paid (on a per-Unit basis), until
Distributions have been paid in respect of such Common Equivalent Units in an
amount per Unit equal to the amount of Distributions per Unit paid on the
Common-Equivalent Units which have theretofore been paid the second-least amount
on a per-Unit basis.  Distributions pursuant to this Section 7.2(e) will then be
made only to the holders of such former Common-Equivalent Units and such latter
Common-Equivalent Units until Distributions have been paid in respect of all
such Common-Equivalent Units in an amount per Unit equal to the amount of
Distributions per Unit theretofore paid on the Common-Equivalent Units which
have theretofore been paid the third-least amount on a per-Unit basis, and so on
until the same amount has been paid in respect of all Common-Equivalent Units on
a per-Unit basis.  Amounts to be distributed to holders of any particular
Common-Equivalent Units as described in the second or third sentence of this
Section 7.2(e) will be distributed pro rata among the holders of such Units on
the basis of the respective quantities of such Units held by them.  No
Distribution or any portion thereof may be made pursuant to Section 7.2(f) until
the aggregate amount of all Distributions made in respect of each
Common-Equivalent Units.

 
- 26 -

--------------------------------------------------------------------------------

 

(f) Sixth, subject to Section 7.3 below, to the holders of Common Units pro rata
among such holders on the basis of the number of Common Units owned by each of
them.


7.3           No Right to Receive Certain Distributions.  Notwithstanding
Section 7.2 above:


(a)  If at the time any Distribution is made in respect of any Class B Common
Unit pursuant to Section 7.2 above when such Class B Common Unit is an Unvested
Class B Common Unit, then the amount of such Distribution (after giving effect
to Section 7.3(b) below) shall be withheld from the holder of such Unvested
Class B Common Unit until the earlier to occur of (i) the time at which such
Unvested Class B Common Unit becomes a Vested Class B Common Unit, whereupon the
amount so withheld shall be promptly paid by the Partnership to such holder
without interest and (ii) the time at which such Unvested Class B Common Unit is
no longer eligible for vesting, whereupon the amount so withheld shall be
distributed to the other Partners pursuant to Section 7.2 above or retained by
the Partnership and held or used for any purpose, as the General Partners may
direct.


(b) Any holder of any Class B Common Unit will forego distributions that would
otherwise be made in respect of such Class B Common Unit from time to time
pursuant to Section 7.2 above (including by reason of Section 7.3(c) below) in
such amount(s) as may be required so that the aggregate amount of Distributions
foregone with respect to such Class B Common Unit by reason of this Section
7.3(b) is equal to the Non-Distribution Amount for such Class B Common Unit.  No
holder of any Class B Common Unit will later have the right to receive any
Distribution which is foregone pursuant to this Section 7.3(b), except to the
extent that any portion of such foregone Distribution may be reallocated to such
holder in accordance with Section 7.3(c) below.  Distributions foregone by a
holder pursuant to this Section 7.3(b) will nonetheless be deemed to have been
received by such holder for purposes of Section 7.2(e).


(c)   All Distributions withheld in respect of Class B Common Units pursuant to
Section 7.3(b) above will be reallocated and paid instead to the Unitholders in
accordance with Section 7.2(e) or Section 7.2(f) above (subject again to being
foregone pursuant to Section 7.3(b) above).
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
7.4           Tax Advances (a)           Subject to the restrictions of any of
the Partnership's and/or its Subsidiaries' then applicable debt financing
agreements, the General Partners may cause the Partnership to distribute out of
cash available for distribution (net of any reserves established by the General
Partners in their sole discretion for future expenditures, liabilities and other
purposes) to each Unitholder cash in proportion to and to the extent of such
Unitholder's Quarterly Estimated Tax Amount for the applicable calendar quarter
(including for prior quarters, to the extent such distributions have not
previously been paid).  Such distributions, if made, shall be made on or before
each of April 12, June 12, September 12 and December 12 of the relevant quarter
for estimated tax purposes.  In addition to the foregoing, the Partnership shall
(to the extent not prohibited by any agreement governing or made in favor of any
holder of indebtedness of the Partnership or any of its Subsidiaries, and to the
extent the Partnership’s Subsidiaries are permitted under such agreements to
make distributions to enable the Partnership to do so) make a special tax
distribution to the Grande Holdings Investor in an amount equal to the amount of
the alternative minimum tax and state tax, if any, resulting from the
transactions set forth in the Recapitalization Agreement, including the transfer
of assets and liabilities to the Partnership, and regardless of when such
alternative minimum tax or state tax liability may arise, to the extent such
amount exceeds the aggregate amount of the distributions made pursuant to this
Article VII made to the Grande Holdings Investor, and such distribution shall be
made no later than 10 days after requested in writing by the Grande Holdings
Investor.  Any distributions described in this Section 7.4 will be made without
regard for the relative priorities and amounts set forth in Section 7.2
above.  Distributions made pursuant to this Section 7.4, shall be taken into
account as advances on distributions made pursuant to Section 7.2 above, and
shall (to the extent not previously taken into account pursuant to this
sentence) reduce the Distributions to be made in respect of the related Units
under Section 7.2 above, when and as paid by the Partnership.  No Unitholder
shall be liable to the Partnership for any amount distributed to it pursuant to
this Section 7.4, or for any interest on such amount .

(b)           Notwithstanding any provisions of Section 7.2 above, upon a Sale
of the Partnership, the Partnership shall make special distributions to each
holder of Class A Common Units issued on the date of this Agreement to Persons
other than the Grande Holdings Investor equal to one-half of the amount of Tax
Advances previously paid in respect of the Class A Common Units held by such
holder (excluding, for this purpose, any Tax Advances that were made in respect
of capital gain allocated to such Unitholders); provided that all amounts
distributable pursuant to this Section 7.4(b) shall not exceed five million
dollars ($5,000,000) in the aggregate.  If, but for the proviso to the preceding
sentence, the aggregate amount to be distributed pursuant to this Section 7.4(b)
would exceed $5,000,000, then the aggregate amount to be distributed to such
holders will be distributed among them pro rata, based on the amounts that would
have been distributed to them pursuant to Section 7.4(b) but for such proviso.


7.5           Indemnification and Reimbursement for Payments on Behalf of a
Unitholder.  Except as otherwise provided in this Agreement, if the Partnership
is required by law (as determined by the Tax Matters Partner based on the advice
of legal or tax counsel to the Partnership) to make any payment on behalf of a
Unitholder in its capacity as such (including in respect of withholding taxes,
personal property taxes, and unincorporated business taxes, etc.), then such
Unitholder (the “Indemnifying Unitholder”) will indemnify the Partnership in
full for the entire amount paid, including interest, penalties and expenses
associated with such payment.  At the option of the General Partners, either:

 
- 28 -

--------------------------------------------------------------------------------

 

(a)  promptly upon notification of an obligation to indemnify the Partnership,
the Indemnifying Unitholder will make a cash payment to the Partnership in an
amount equal to the full amount to be indemnified (and the amount paid will not
be added to the Indemnifying Unitholder's Capital Account or otherwise deemed to
be a Capital Contribution), or


(b)  the Partnership will reduce the Distribution giving rise to such payment
and/or any subsequent Distributions which would otherwise be made to the
Indemnifying Unitholder until the Partnership has recovered the amount to be
indemnified (and the amount of such reduction will be deemed to have been
distributed for all purposes, and such deemed distribution will reduce the
Indemnifying Unitholder's Capital Account).


A Unitholder's obligation to make contributions to the Partnership under this
Section 7.5 will survive the termination, dissolution, liquidation and winding
up of the Partnership, and for purposes of this Section 7.5, the Partnership
will be treated as continuing in existence.  The Partnership may pursue and
enforce all rights and remedies it may have against each Unitholder under this
Section 7.5, including instituting a lawsuit to collect such contribution with
interest calculated at a rate equal to the Partnership's and its Subsidiaries'
effective cost of borrowed funds.


7.6           Non-Cash Distributions.  Notwithstanding anything in this
Agreement to the contrary, the Partnership shall not make any Distribution in
the form of non-cash property with respect to (i) any Common Units unless all
holders of Common Units entitled to receive such Distribution in accordance with
Section 7.2 above receive the identical form of non-cash consideration or
(ii) except in accordance with Section 10.2(c) below, any Preferred Units.  For
purposes of any such distribution, the General Partners will determine the Fair
Market Value of any property to be distributed in accordance with any reasonable
valuation procedure.


7.7           Redemption of Series A Preferred Units.
 
(a)           Until such time as the Series A Preferred Units are deemed to be
redeemed in accordance with Section 7.7(b) below, the Partnership shall, and the
General Partners shall cause the Partnership to, declare and pay distributions,
to the extent not prohibited by, or required to otherwise be applied by, any
agreement governing or made in favor of any holder of indebtedness of the
Partnership or any of its Subsidiaries, and to the extent the Partnership’s
Subsidiaries are permitted under such agreements to make distributions to enable
the Partnership to do so, (i) on not less than a quarterly basis out of the
Non-Core Assets Excess Cash Flow and (ii)  from time to time out of the net cash
proceeds of any sale or similar disposition of any Non-Core Assets (net of any
amount that the General Partners determine in good faith is appropriate for the
Partnership or any of its Subsidiaries to retain to enable it or them to satisfy
indemnity obligations that have arisen or may arise and/or liabilities retained
by any of them which are related to such Non-Core Assets or the disposition
thereof).


(b)           With respect to any Series A Preferred Unit, such Series A
Preferred Unit shall cease to be issued and outstanding and shall be deemed to
have been redeemed upon the payment in full in cash of each of (i) the
Unreturned Capital Value of such Series A Preferred Unit and (ii) the Unpaid
Yield on such Series A Preferred Unit as of the time the Unreturned Capital
Value of such Series A Preferred Unit was paid in full in cash, whereupon (A)
the holder of such Series A Preferred Unit shall cease to have any right or
obligation hereunder with respect to such Series A Preferred Unit and (B) the
Secretary of the Partnership shall amend the Partners Schedule to reflect the
redemption in full of such Series A Preferred Unit.

 
- 29 -

--------------------------------------------------------------------------------

 

7.8           Adjustment Amount Liability


(a)           From time to time, the Grande Holdings Investor shall have the
option, but not the obligation, to make payments to Grande Operating until the
Unreimbursed Amount (as defined below) equals zero.


(b)           At the time of a Sale of the Partnership, the portion of the
proceeds of such Sale of the Partnership that would otherwise have been paid to
the holders of the Class A Common Units issued to the Grande Holdings Investor
on the date of this Agreement, whether under this Agreement 7.2 or the Partners
Agreement, will be reduced by the Unreimbursed Amount.


(c)           At any time, the “Unreimbursed Amount” means the excess of (i) the
sum of the Adjustment Amount (or any portion thereof that has then been
determined or invoiced or is otherwise payable or paid) and the Reimbursement
Yield (as defined below) at such time over (ii) the aggregate amount theretofore
paid to Grande Operating pursuant to Section 7.8(a).


(d)           At any time, the “Reimbursement Yield” means the amount accruing
on a daily basis from and after the date upon which the Adjustment Amount is
determined and any related appeals are resolved, or, for amounts potentially
within the Adjustment Amount that the Partnership or its Subsidiaries was
required to pay prior to the date at which any related appeals are resolved,
from the date of such payment until the date the Adjustment Amount is determined
and any related appeals are resolved, at a rate per annum equal to the Financing
Rate (as defined below), on the Unreimbursed Amount as in effect from time to
time; provided that, for purposes of the determining the Reimbursement Yield,
the Reimbursement Yield that accrues during any calendar quarter will be deemed
to be added to the Unreimbursed Amount on the last day of such calendar
quarter.  For the avoidance of doubt, in calculating the Unreimbursed Amount at
any time, the Reimbursement Yield will be computed through the date as of which
the Unreimbursed Amount is being computed.


(e)           The “Financing Rate” means the effective cost of funds (expressed
as a rate per annum) to the Partnership and its Subsidiaries of any financing
obtained by the Partnership or any of its Subsidiaries, the proceeds of which
are used to pay Liabilities arising out of the USAC Audit or the resolution
thereof; provided that, if Grande Operating pays such amounts other than from
the proceeds of any contemporaneous financing, then it will be deemed to have
paid such amounts from proceeds from its highest-cost financing as of the date
it paid such amounts.


7.9           Appeal of USAC Audit.  The Partnership and its Subsidiaries will
appeal any adverse audit finding resulting from the USAC Audit on the issues of
additional USF Liability associated with SLC charges, reseller revenues, DSL
revenues and private line/special circuits revenue.  The Partnership and its
Subsidiaries will appeal any such adverse finding to the FCC and to a court of
competent jurisdiction to the extent the FCC sustains any such adverse
finding.  The Partnership and its Subsidiaries will pay the reasonable attorneys
fees and expenses of Kelley Drye & Warren LLP or such other firm(s) as the
Grande Holdings Director may select from time to time and that is/are reasonably
acceptable to the Partnership, up to an aggregate amount of $125,000, in order
to exhaust all appeals of all adverse audit findings resulting from the USAC
Audit.  Such attorneys fees and expenses will be taken into account in
determining the amount described in clause (d) of the definition of the term
“Adjustment Amount.”  To the extent that such fees and expenses exceed $125,000
in the aggregate and Grande Holdings pays those fees and expenses directly to
the appropriate firm(s) on a timely basis, the Partnership and its Subsidiaries
will continue to pursue such appeals using Kelley Drye & Warren LLP or such
other firm(s) as the Grande Holdings Director may select from time to time and
that is/are reasonably acceptable to the Partnership.  The Grande Holdings
Director may waive compliance with any provision of this Section 7.9.

 
- 30 -

--------------------------------------------------------------------------------

 

7.10           Unknown Adjustment Amount.  Notwithstanding anything to the
contrary in the Recapitalization Agreement or any Ancillary Agreement (as that
term is defined in the Recapitalization Agreement), upon an Approved Sale or
sale pursuant to Section 3(a) of the Partners Agreement, if the Adjustment
Amount has not been finally determined and any related appeal has not been
resolved by the time of such sale and the acquiror in such sale requires Grande
Operating or any of its Affiliates or direct or indirect equityholders to
indemnify such acquiror and/or Grande Operating for any Liability in connection
with the USAC Audit, the Grande Holdings Investor hereby agrees to provide such
indemnification in an amount not to exceed the Grande Holdings Investor’s net
cash proceeds in connection with such sale, and agrees that a portion of such
proceeds in an amount sufficient to satisfy such indemnification obligation may
be placed in escrow to serve as a source for payment of such indemnification
obligation.


ARTICLE VIII
Allocations


8.1           Regular Allocations.  (a)  Generally.  Except as otherwise
provided in Section 8.2 below, Net Profits and Net Losses (if any) for any
Fiscal Year shall be allocated among the Partners in such a manner that, as of
the end of such Fiscal Year, the sum of (i) the Capital Account of each Partner,
(ii) such Partner's share of Minimum Gain (as determined according to Treasury
Regulation Section 1.704-2(g)) and (iii) such Partner's partner nonrecourse debt
minimum gain (as defined in Treasury Regulation Section 1.704-2(i)(3)) shall be
equal to the respective net amounts, positive or negative, which would be
distributed to such Partner or for which such Partner would be liable to the
Partnership under RULPA, determined as if the Partnership were to (x) liquidate
the assets of the Partnership for an amount equal to their Book Value and (y)
distribute the proceeds of liquidation pursuant to Section 10.2 below; provided
that clauses (x) and (y) above only apply to this Section 8.1.


(b)  Allocation for Net Profit Year.  For purposes of this Section 8.1, subject
to Section 8.1(d) below, if the Partnership has Profits for a Fiscal Year or
other period, then (i)  items of deduction and loss will first be allocated to
Partners whose Capital Accounts are to be reduced as a result of the allocations
under Section 8.1(a) above, in amounts equal to the respective amounts by which
such Capital Accounts are to be so reduced, and (ii) profits, net of any
allocations under clause (i), will be allocated to Partners whose Capital
Accounts are to be increased as a result of the allocations under Section 8.1(a)
above, in the proportion that the amounts of the increases to be so effected in
such Partners' respective Capital Accounts bears to the aggregate amount of the
increase to be effected in all such Partners' Capital Accounts as a result of
the allocations under Section 8.1(a) above.

 
- 31 -

--------------------------------------------------------------------------------

 

(c)  Allocation for Net Loss Year.  For purposes of this Section 8.1, subject to
Section 8.1(d), if the Partnership has Losses for a Fiscal Year or other period,
then (i) items of income and gain will first be allocated to Partners whose
Capital Accounts are to be increased as a result of the allocations under
Section 8.1(a), in amounts equal to the respective amounts by which such Capital
Accounts are to be so increased, and (ii) losses, net of any allocations under
clause (i), will be allocated to Partners whose Capital Accounts are to be
reduced as a result of the allocations under Section 8.1(a), in the proportion
that the amounts of the reductions to be effected in such Partners' respective
Capital Accounts bears to the aggregate amount of the reduction to be so
effected in all such Partners' Capital Accounts as a result of the allocations
under Section 8.1(a) above.


(d)  Negative Capital Account Balances.  If all items of profit for a Fiscal
Year or other period have been allocated in accordance with Section 8.1(a) and
there remain items of loss to be allocated, then such items of loss will be
allocated to the Partners pro rata according to the number of Units held by each
of them.  If, prior to making any allocation of items of profit or loss for any
Fiscal Year or other period, any Partner has a negative Capital Account balance,
then items of profit will be allocated to all such Partners, pro rata according
to the amounts by which their respective Capital Account balances are less then
zero, until no Partner has a negative Capital Account balance.


(e)  General.  The Unitholders intend that allocations hereunder affecting
Capital Accounts shall be made such that liquidation distributions made under
Section 10.2(b)(iii) below shall be the same as if made in accordance with
positive Capital Account balances.


8.2           Regulatory and Special Allocations.  Notwithstanding the
provisions of Section 8.1:


(a) If there is a net decrease in Partnership Minimum Gain (determined according
to Treasury Regulation Section 1.704-2(d)(1)) during any Taxable Year, each
Unitholder shall be specially allocated profits for such Taxable Year (and, if
necessary, subsequent Taxable Years) in an amount equal to such Unitholder's
share of the net decrease in Partnership Minimum Gain, determined in accordance
with Treasury Regulation Section 1.704-2(g).  The items to be so allocated shall
be determined in accordance with Treasury Regulation Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This paragraph is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.


(b) Unitholder Nonrecourse Deductions shall be allocated in the manner required
by Treasury Regulation Section 1.704-2(i).  Except as otherwise provided in
Treasury Regulation Section 1.704-2(i)(4), if there is a net decrease in
Unitholder Minimum Gain during any Taxable Year, each Unitholder that has a
share of such Unitholder Minimum Gain shall be specially allocated profits for
such Taxable Year (and, if necessary, subsequent Taxable Years) in an amount
equal to that Unitholder's share of the net decrease in Unitholder Minimum
Gain.  Items to be allocated pursuant to this paragraph shall be determined in
accordance with Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2).  This paragraph is intended to comply with the minimum gain
chargeback requirements in Treasury Regulation Section 1.704-2(i)(4) and shall
be interpreted consistently therewith.

 
- 32 -

--------------------------------------------------------------------------------

 

(c)  In the event any Unitholder unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), profits shall be specially allocated to
such Unitholder in an amount and manner sufficient to eliminate the Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible.  This paragraph is intended to comply with
the qualified income offset requirement in Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.


(d)  The allocations set forth in paragraphs (a), (b) and (c) above (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations under Code Section 704.  Notwithstanding any other
provisions of this Article VIII (other than the Regulatory Allocations), the
Regulatory Allocations shall be taken into account in allocating Profits and
Losses among Unitholders so that, to the extent possible, the net amount of such
allocations of Profits and Losses and other items and the Regulatory Allocations
to each Unitholder shall be equal to the net amount that would have been
allocated to such Unitholder if the Regulatory Allocations had not occurred.


8.3           Curative Allocations.  If the Tax Matters Partner determines,
after consultation with counsel experienced in income tax matters, that the
allocation of any item of Partnership income, gain, loss, deduction or credit is
not specified in this Article VIII (an “unallocated item”), or that the
allocation of any item of Partnership income, gain, loss, deduction or credit
hereunder is clearly inconsistent with the Unitholders' economic interests in
the Partnership (determined by reference to the general principles of Treasury
Regulation Section 1.704-1(b) and the factors set forth in Treasury Regulation
Section 1.704-1(b)(3)(ii)) (a “misallocated item”), then the General Partners
may allocate such unallocated items, or reallocate such misallocated items, to
reflect such economic interests; provided that no such allocation will be made
without the prior consent of each Unitholder that would be affected thereby
(which consent no such Unitholder may unreasonably withhold) and provided
further that no such allocation shall have any material effect on the amounts
distributable to any Unitholder, including the amounts to be distributed upon
the complete liquidation of the Partnership.


8.4           Tax Allocations.
 
(a)  All income, gains, losses, deductions and credits of the Partnership shall
be allocated, for federal, state and local income tax purposes, among the
Unitholders in accordance with the allocation of such income, gains, losses,
deductions and credits among the Unitholders for computing their Capital
Accounts, except that if any such allocation for tax purposes is not permitted
by the Code or other applicable law, the Partnership's subsequent income, gains,
losses, deductions and credits shall be allocated among the Unitholders for tax
purposes, to the extent permitted by the Code and other applicable law, so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 
- 33 -

--------------------------------------------------------------------------------

 

(b)   Items of Partnership taxable income, gain, loss and deduction with respect
to any property contributed to the capital of the Partnership shall be allocated
among the Unitholders in accordance with Code Section 704(c) and the remedial
method of Treasury Regulation Section 1.704-3(d), or such other method elected
by the Tax Matters Partner and approved by Grande Holdings Investor, so as to
take account of any variation between the adjusted basis of such property to the
Partnership for federal income tax purposes and its Book Value.


(c)   If the Book Value of any Partnership property is adjusted pursuant to
clause (b) of the definition of “Book Value,” subsequent allocations of items of
taxable income, gain, loss and deduction with respect to such property shall
take account of any variation between the adjusted basis of such property for
federal income tax purposes and its Book Value in the same manner as under Code
Section 704(c).


(d)  Allocations of tax credit, tax credit recapture, and any items related
thereto shall be allocated to the Unitholders according to their interests in
such items as determined by the General Partners taking into account the
principles of Treasury Regulation Section 1.704-1(b)(4)(ii).


(e)   Allocations pursuant to this Section 8.4 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Unitholder's Capital Account or share of Profits,
Losses, distributions or other items pursuant to any provisions of this
Agreement.


ARTICLE IX
Elections and Reports


9.1           Generally.  The Partnership will keep appropriate books and
records with respect to the Partnership's business, including all books and
records necessary to provide any information, lists and copies of documents
required to be provided pursuant to Section 9.3 or pursuant to applicable
laws.  The Unitholders (subject to reasonable confidentiality requirements that
the General Partners may impose) shall have such right to request and receive
such information concerning the Partnership and its affairs as the Partnership
is required by RULPA to provide.


9.2           Reports.  The Partnership will use reasonable efforts to deliver
or cause to be delivered, by March 1 (and, in any event, will deliver not later
than May 31) of each year, to each Person who was a Unitholder at any time
during the previous Taxable Year, all information necessary for the preparation
of such Person's United States federal income tax returns and any state, local
and foreign income tax returns which such Person is required to file as a result
of the Partnership being engaged in a trade or business within such state, local
or foreign jurisdiction, including a statement showing such Person's share of
income, gains, losses, deductions and credits for such year for United States
federal income tax purposes (and, if applicable, state, local or foreign income
tax purposes) and the amount of any distributions made to or for the account of
such Person.  Upon the written request of any such Person, the Partnership will
use reasonable efforts to deliver or cause to be delivered any additional
information necessary for the preparation of any state, local and foreign income
tax returns which must be filed by such Person.

 
- 34 -

--------------------------------------------------------------------------------

 

9.3           Tax Elections.  The Tax Matters Partner will determine whether to
make or revoke any available election pursuant to the Code.  Each Unitholder
will upon request supply the information necessary to give proper effect to any
such election.  Notwithstanding the foregoing, the Unitholders intend that the
Partnership be treated as a partnership for federal, state and local income tax
purposes, and the Partnership and each Unitholder shall file all tax returns on
the basis consistent therewith.


9.4           Tax Controversies.  ABRY VI is designated the “Tax Matters
Partner” (as defined in Code Section 6231) for the Partnership, and is
authorized to represent the Partnership (at the Partnership's expense) in
connection with all examinations of the Partnership's affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith; provided that the Tax Matters Partner may be replaced by action of
the General Partners.  Each Unitholder agrees to cooperate with the Tax Matters
Partner and to do or refrain from doing any or all things reasonably requested
by the Tax Matters Partner with respect to the conduct of such
proceedings.  Subject to the foregoing proviso, the Tax Matters Partner will
have sole discretion to determine whether the Partnership (either in its own
behalf or on behalf of the Unitholders) will contest or continue to contest any
tax deficiencies assessed or proposed to be assessed by any taxing
authority.  Any deficiency for taxes imposed on any Unitholder (including
penalties, additions to tax or interest imposed with respect to such taxes) will
be paid by such Unitholder, and if required to be paid (and actually paid) by
the Partnership, will be recoverable from such Unitholder as provided in Section
7.5 hereof.  The Partnership shall reimburse the Tax Matters Partner for any and
all reasonable expenses (including legal and accounting fees) incurred by the
Tax Matters Partner in connection with the fulfillment of its duties under this
Section 9.4.  This provision is not intended to authorize the Tax Matters
Partner to take any action left to the determination of a partner under Sections
6222 through 6231 of the Code.


9.5           Combined Reporting for Texas Franchise Tax Purposes.


(a)  General Partner’s Authority to File Combined Report.  If, for any tax
period, the Partnership (1) is part of a combined group for Texas franchise tax
purposes (the “Combined Group”), and (2) is required or permitted to join in the
filing of a combined report for Texas franchise tax purposes for such period,
the General Partner is authorized to file on behalf of the Partnership any
consents, elections, and other documents and take such other action as may be
necessary or appropriate to file such a combined report.  (For purposes of this
Section 9.5, any period for which the Partnership is included in a combined
report for Texas franchise tax purposes is hereinafter referred to as a
“Combined Report Year”.)


(b)  Liability to Other Combined Group Members for Partnership Combined Report
Years.   If the Partnership is included in a Combined Group for a  Combined
Report Year, the Partnership shall be responsible for paying and shall indemnify
any other members of the Combined Group (other than the Partnership’s
Subsidiaries) for any Texas franchise taxes for which the Partnership would have
been liable for that year, computed as though the Partnership had filed a
separate franchise tax return for such Partnership Combined Report Year (such
amount, the “Separate Return Tax”).  To the extent another member of the
Combined Group  (other than the Partnership’s Subsidiaries) pays the
Partnership’s Separate Return Tax for any Combined Report Year (such member, the
“Paying Member”), the General Partner is authorized to cause the Partnership to
reimburse such paying member for such tax.

 
- 35 -

--------------------------------------------------------------------------------

 

(c)  Interim Estimated Payments.   If the Combined Group is required to make
estimated franchise tax payments during a Combined Report Year, the Partnership
shall reimburse the Paying Member, if any, for the portion of the estimated tax
payments that are attributable to the inclusion of the Partnership in the
Combined Group (calculated in accordance with the principles set forth in
Section 9.5(b).  Any such reimbursed amounts so paid in any year shall operate
to reduce the Separate Return Tax obligation of the Partnership pursuant to
Section 9.5(b).  The Partnership shall request a refund from the Paying Member
in the event the total estimated tax payments for a Combined Report Year exceed
the Separate Return Tax for such year.


(d)  Tax Adjustments.   In the event of any adjustment to the tax returns of the
members of the Combined Group as filed (by reason of an amended return, claim
for refund, or an audit by the Office of the Texas Comptroller (the
“Comptroller”)), the liability of the members of the Combined Group under
Section 9.5(b) shall be redetermined to give effect to any such adjustment as if
it has been made as part of the original computation of tax liability, and
members of the Combined Group shall satisfy any underpayments or overpayments
within the Combined Group within 30 days after any deficiency payments are made
to the Comptroller or refunds are received from the Comptroller, or, in the case
of contested proceedings, within 30 days after a final determination of the
contest.


(e)  Partnership Subsidiaries.   All Subsidiaries of the Partnership shall be
subject to this Section 9.5. If at any time the Partnership acquires or creates
one or more taxable entities that are includable as members of the Combined
Group, they shall be subject to this Section 9.5 and all references to the
Partnership herein shall thereafter be interpreted to refer to the Partnership
and such subsidiaries as a group.


(f)  Intent and Interpretation.   The intent of this Section 9.5 is that the
Partnership should make the Paying Member whole, without more, by reimbursing
the Paying Member only to the extent of the Partnership’s Separate Return
Tax.  Any ambiguity in the interpretation hereof shall be resolved, with a view
to effectuating such intent, in favor of the Paying Member.


(g)  Prohibitions on Payment.  Notwithstanding the other provisions of this
Section 9.5, neither the Partnership nor any Subsidiary will be required to make
any payment pursuant to this Section 9.5 at a time when any agreement made in
favor of any holder of indebtedness of the Partnership or any of its
Subsidiaries prohibits it from making such payment or prohibits its Subsidiaries
from making Distributions to the Partnership to enable it to make such payment.

 
- 36 -

--------------------------------------------------------------------------------

 

ARTICLE X
Dissolution and Liquidation


10.1         Dissolution.  The Partnership shall be dissolved and its affairs
wound up only upon the happening of any of the following events:


(a)  The sale or other disposition by the Partnership of all or substantially
all of the assets it then owns;


(b)  Upon the election to dissolve the Partnership by action of the General
Partners; or


(c)  The entry of a decree of judicial dissolution under Sec. 18-802 of RULPA;
provided that, notwithstanding anything contained herein to the contrary, no
Partner shall make an application for the dissolution of the Partnership
pursuant to Sec. 18-802 of RULPA without the approval of the General Partners.


Dissolution of the Partnership shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Partnership shall not terminate
until the winding up of the Partnership has been completed, the assets of the
Partnership have been distributed as provided in Section 10.2 and the
Certificate shall have been canceled.


10.2         Liquidation.
 
(a)           Liquidator.  Upon dissolution of the Partnership, the General
Partners will appoint a Person to act as the “Liquidator,” and such Person shall
act as the Liquidator unless and until a successor Liquidator is appointed as
provided in this Section 10.2.  The Liquidator may be removed at any time, with
or without cause, by notice of removal and appointment of a successor Liquidator
approved by the General Partners.  Any successor Liquidator will succeed to all
rights, powers and duties of the former Liquidator.  The right to appoint a
successor or substitute Liquidator in the manner provided in this Section 10.2
will be recurring and continuing for so long as the functions and services of
the Liquidator are authorized to continue under the provisions of this
Agreement, and every reference in this Agreement to the Liquidator will be
deemed to refer also to any such successor or substitute Liquidator appointed in
the manner provided in this Section 10.2.  The Liquidator will receive as
compensation for its services as follows: (1) no additional compensation, if the
Liquidator is an employee of the Partnership or any of its Subsidiaries, or
(2) if the Liquidator is not such an employee, such compensation as the General
Partners may approve, plus, in either case, reimbursement of the Liquidator's
out-of-pocket expenses in performing its duties.


(b)           Liquidating Actions.  The Liquidator will liquidate the assets of
the Partnership and apply and distribute the proceeds of such liquidation, in
the following order of priority, unless otherwise required by mandatory
provisions of applicable law:


(i)             First, to the payment of the Partnership's debts and obligations
to its creditors (including any Unitholders who are creditors), including sales
commissions and other expenses incident to any sale of the assets of the
Partnership, in order of the priority provided by law.

 
- 37 -

--------------------------------------------------------------------------------

 

(ii)           Second, to the establishment of and additions to such reserves as
the General Partners deem reasonably necessary or appropriate.


(iii)           Third, to the Unitholders, in accordance with Section 7.2
hereof.


The reserves established pursuant to clause (ii) above will be deposited by the
Liquidator with a bank or other financial institution, to be used for the
purpose of paying any such contingent or unforeseen liabilities or obligations
and, at the expiration of such period as the General Partners deem advisable,
such reserves will be distributed to the Unitholders in accordance with Section
7.2 hereof.  The allocations and distributions provided for in this Agreement
are intended to result in the Capital Account of each Unitholder immediately
prior to the distribution of the Partnership's assets pursuant to this Section
10.2(b) being equal to the amount distributable to such Unitholder pursuant to
this Section 10.2(b).  The Partnership is authorized to make appropriate
adjustments in the allocation of Profits and Losses as necessary to cause the
amount of each Unitholder's Capital Account immediately prior to the
distribution of the Partnership's assets pursuant to this Section 10.2(b) to
equal the amount distributable to such Unitholder pursuant to this Section
10.2(b).


(c) Distribution in Kind.  Notwithstanding the provisions of Section 10.2(b)
which require the liquidation of the assets of the Partnership, but subject to
the order of priorities set forth in Section 10.2(b) above, if upon dissolution
of the Partnership the General Partners determine that an immediate sale of part
or all of the Partnership's assets would be impractical or could cause undue
loss to the Unitholders, the General Partners may, in their sole discretion,
defer the liquidation of any assets except those necessary to satisfy
Partnership liabilities and reserves, and may, in its absolute discretion,
distribute to the Unitholders, in lieu of cash, as tenants in common or
otherwise, as the General Partners may elect, and in accordance with the
provisions of Section 10.2(b) above, such Partnership assets as the Liquidator
deems not suitable for liquidation or undivided interests therein.  Any such
distribution in kind will be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operating of such properties
at such time.  For purposes of any such distribution, the General Partners will
determine the Fair Market Value of any property to be distributed in accordance
with any reasonable valuation procedure.


(d) Reasonable Time for Winding Up.  A reasonable time will be allowed for the
orderly winding up of the business and affairs of the Partnership and the
liquidation of its assets pursuant to Section 10.2(b) above in order to minimize
any losses otherwise attendant upon such winding up.  Distributions upon
liquidation of the Partnership (or any Unitholder's interest in the Partnership)
and related adjustments will be made by the end of the Taxable Year of the
liquidation (or, if later, within 90 days after the date of such liquidation) or
as otherwise permitted by Treasury Regulation Section 1.704-1(b)(2)(ii)(b).


(e) Termination.  Upon completion of the distribution of the assets of the
Partnership as provided in Section 10.2(b) or 10.2(c) hereof, the Partnership
shall be terminated and the Liquidator shall cause the cancellation of the
Certificate in the State of Delaware and of all qualifications and registrations
of the Partnership as a foreign limited liability company in jurisdictions other
than the State of Delaware and shall take such other actions as may be necessary
to terminate the Partnership.

 
- 38 -

--------------------------------------------------------------------------------

 

10.3         Return of Distributions.


(a)  Prior to or following the dissolution of the Partnership, if the
Partnership (or a General Partner, on its behalf) is required to pay any
Liability at a time when the Partnership does not have access to sufficient
funds to satisfy such Liability and any General Partner is required by law to
provide funds to satisfy such Liabilities, the General Partners may recall
Distributions previously made or deemed to have been made pursuant to Section
7.2 pro rata from the Partners based on (but only to the extent of) such
Distributions previously made to them and not recalled pursuant to this Section
10.3, in an aggregate amount up to the amount of such Liability.  Any such
recalled amounts shall be funded by the Partners within 10 days after the date
of any written request therefor by the General Partners.  In no event shall any
Partner be required to contribute amounts pursuant to this Section 10.3 that in
the aggregate exceed aggregate amount of Distributions previously made or deemed
to have made to such Partner pursuant to Section 7.2 net of any amounts
previously returned by such Partner to the Partnership pursuant to this Section
10.3.


(b)  For purposes of this Section 10.3, “Liability” means any liability or
obligation that the Partnership would be required by this Agreement or otherwise
to pay if it had adequate funds, including (i) the expenses of investigating,
defending or handling any pending or threatened litigation or claim arising out
of the Partnership’s activities, investments or business, (ii) the amount of any
judgment or settlement arising out of such litigation or claim, and (iii) the
Partnership’s obligation to indemnify any Partner or other Person pursuant to
Section 3.5 or otherwise.


(c) Any amounts contributed by a Partner pursuant to Section 10.3(a) shall be
credited to such Partner’s Capital Account but shall not constitute a Capital
Contribution hereunder. For purposes of Sections 7.2 and 10.2, without
duplication, such contributions by a Partner shall be treated as reductions of
the applicable distribution amounts received by such Partner. Any debit pursuant
to Section 6.1 on account of a Liability shall be allocated to the Partners’
Capital Accounts after crediting the contributions required by this Section 10.3
to the Partners’ Capital Accounts.


(d)  A Partner’s obligation to make contributions to the Partnership under this
Section 10.3 shall survive the dissolution, liquidation, winding up and
termination of the Partnership, subject to any limitations on survival expressed
elsewhere in this Section 10.3, and for purposes of this Section 10.3, the
Partnership may pursue and enforce all rights and remedies it may have against
each Partner under this Section 10.3, including instituting a lawsuit to collect
any contribution with interest from the date such contribution was required to
be paid under this Section 10.3 calculated at ten percent (10%) per annum (but
not in excess of the highest rate per annum permitted by applicable law).


(e) The rights and remedies contained in this Section 10.3 shall be exercisable
only by the General Partners for the benefit of the Partnership and the General
Partners, and nothing in this Section 10.3 is intended to or shall provide any
Person that is not a party hereto with any rights or remedies with respect to or
under this Agreement.

 
- 39 -

--------------------------------------------------------------------------------

 

ARTICLE XI
Transfer of Units


11.1         Restrictions.  Each Partner acknowledges and agrees that such
Partner shall not Transfer any Unit except in accordance with the provisions of
this Article XI and, if applicable, the Partners Agreement.  Any attempted
Transfer in violation of the preceding sentence shall be deemed null and void
for all purposes, and the Partnership will not record any such Transfer on its
books or treat any purported transferee as the owner of such Unit or Option for
any purpose.


11.2         General Restrictions on Transfer.
 
(a)  Notwithstanding anything to the contrary in this Agreement, no transferee
of any Unit received pursuant to a Transfer (but excluding transferees that were
Partners immediately prior to such a Transfer, who shall automatically become a
Partner with respect to any additional Units they so acquire) shall become a
Partner in respect of or be deemed to have any ownership rights in the Unit so
Transferred unless the purported transferee is admitted as a Partner as set
forth in Section 11.3(a) below.


(b)  Following a Transfer of any Unit that is permitted under this Article XI
and the Partners Agreement, the transferee of such Unit shall succeed to the
Capital Account associated with such Unit and shall receive allocations and
distributions under Articles VI, VII, VIII and X hereof in respect of such
Unit(s).  Notwithstanding the foregoing, Profits, Losses and other items will be
allocated between the transferor and the transferee according to Code Section
706.


(c)  Any Partner who Transfers all of his, her or its Units in accordance with
this Agreement and, if applicable, the Partners Agreement (i) shall cease to be
a Partner upon such Transfer, and (ii) shall no longer possess or have the power
to exercise any rights or powers of a Partner of the Partnership.


11.3         Procedures for Transfer.  Subject in all events to the general
restrictions on Transfers contained in Sections 11.1, 11.2 and 11.5 hereof and
any applicable restrictions in the Partners Agreement, a Partner may Transfer
all or any part of his or its Units in accordance with this Section 11.3.


(a)  No transferee of any Unit may be admitted as a Partner of the Partnership
until such time as such transferee has executed and delivered to the Secretary
of the Partnership a written undertaken to be bound by the terms and conditions
of this Agreement substantially in the form of Exhibit A hereto.  Upon the
amendment of the Partners Schedule by the Secretary of the Partnership and the
satisfaction of any other applicable conditions set forth in Section 11.3(b)
below, such prospective transferee shall be admitted as a Partner and deemed
listed as such on the books and records of the Partnership and thereupon the
Partnership shall reissue the applicable Units in the name of such prospective
transferee.  The provisions of this Section 11.3(a) shall not apply with respect
to the Transfer of any Unit to a transferee that is a Partner immediately prior
to such Transfer.

 
- 40 -

--------------------------------------------------------------------------------

 

(b)  Unless waived by the Partnership, no Partner may Transfer any Restricted
Securities (except pursuant to an effective registration statement under the
Securities Act) without first delivering to the Partnership an opinion of
counsel reasonably acceptable in form and substance to the Partnership (which
counsel will be reasonably acceptable to the Partnership) that registration
under the Securities Act is not required in connection with such Transfer.  If
such opinion of counsel reasonably acceptable in form and substance to the
Partnership further states that no subsequent Transfer of such Restricted
Securities will require registration under the Securities Act, the Partnership
will promptly upon such Transfer deliver new certificates, to the extent Units
are certificated, for such securities which do not bear the Securities Act
legend set forth in Section 11.4(b) below.  The General Partners may waive this
requirement of this Section 11.3(b) to obtain a legal opinion.


11.4         Legend.
 
(a)  The certificates, if any, representing the Units will bear the following
legend:


“THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE CONDITIONS SPECIFIED IN THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF THE ISSUER (THE “COMPANY”), AS IN EFFECT FROM TIME TO TIME.  A
COPY OF SUCH LIMITED LIABILITY COMPANY AGREEMENT AS IN EFFECT FROM TIME TO TIME
SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO A PARTNERS
AGREEMENT DATED AS OF DATE HEREOF, AMONG THE PARTNERSHIP AND CERTAIN OF THE
PARTNERSHIP'S PARTNERS, AS IN EFFECT FROM TIME TO TIME. A COPY OF SUCH AGREEMENT
OF LIMITED PARTNERSHIP AS IN EFFECT FROM TIME TO TIME SHALL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”


(b)  Each certificate or instrument, if any, evidencing Restricted Securities
and each certificate or instrument issued in exchange for or upon the Transfer
of any Restricted Securities (if such securities remain Restricted Securities
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”

 
- 41 -

--------------------------------------------------------------------------------

 

Upon the request of any holder of Restricted Securities, the Partnership shall
remove the Securities Act legend set forth above from the certificates for such
Restricted Securities if such Restricted Securities are eligible for sale
pursuant to Rule 144(b)(1) (or any similar rule or rules then in effect) under
the Securities Act.


11.5         Limitations.
 
(a)  Notwithstanding anything to the contrary in this Agreement, no Unit or
Option may be Transferred or issued by the Partnership if such Transfer or
issuance would require the Partnership to register under the Investment Company
Act of 1940, as amended from time to time.


(b) In order to permit the Partnership to qualify for the benefit of a “safe
harbor” under Code Section 7704, notwithstanding anything to the contrary in
this Agreement, no Transfer of any Unit shall be permitted or recognized by the
Partnership (within the meaning of Treasury Regulation Section 1.7704-1(d)) and
the Partnership shall not issue any Units if and to the extent that such
Transfer or issuance would cause the Partnership to have more than 100 partners
(within the meaning of Treasury Regulation Section 1.7704-1(h), including the
look-through rule in Treasury Regulation Section 1.7704-1(h)(3)).


(c)  Notwithstanding anything to the contrary in this Agreement, no Unit or
Option may be Transferred and the Partnership may not issue any Unit or Option
unless (i) such Transfer or issuance, as the case may be, shall not affect the
Partnership's existence or qualification as a limited liability company under
RULPA, (ii) such Transfer or issuance, as the case may be, shall not cause the
Partnership to be classified as other than a partnership for United States
federal income tax purposes, (iii) such Transfer or issuance, as the case may
be, shall not result in a termination of the Partnership under Code Section 708,
unless the General Partners determine that any such termination will not have a
material adverse impact on the Partners and (iv) such Transfer or issuance, as
the case may be, shall not cause the application of the tax-exempt use property
rules of Code Sections 168(g)(l)(B) and 168(h) to the Partnership or its
Partners.


 
- 42 -

--------------------------------------------------------------------------------

 
 
ARTICLE XII
Miscellaneous Provisions


12.1         Notices .  All notices, demands or other communications to be given
or delivered by reason of the provisions of this Agreement shall be in writing
and shall be deemed to have been given (a) on the date of personal delivery to
the recipient or an officer of the recipient, or (b) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (c) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or three (3) Business
Days after deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested.  Such notices, demands and other
communications shall be sent to each Partner at the address set forth for such
Partner in the Partners Agreement (including any joinder thereto) as then in
effect and to the Partnership at the address set forth below:


Grande Investment, L.P.
c/o ABRY Partners VI, L.P.
111 Huntington Avenue
30th Floor
Boston, MA  02199
Facsimile:    617-859-8797
Attention:    Jay Grossman


A copy of notices to the Partnership (which will not constitute notice to the
Partnership) shall be sent to:


Kirkland & Ellis LLP
Citigroup Center
601 Lexington Avenue
New York, NY  10022
Facsimile:    212-446-4900
Attention:    John L. Kuehn, Esq.


or to such other address or to the attention of such Person as the recipient
party has specified by prior written notice to the sending party.


12.2         Governing Law.  This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of Delaware without reference
to rules relating to conflicts of law that would cause the laws or any other
jurisdiction to be applied.


12.3         Headings and Sections.  The headings in this Agreement are inserted
for convenience only and are in no way intended to describe, interpret, define,
or limit the scope, extent or intent of this Agreement or any provision of this
Agreement.  Unless the context requires otherwise, all references in this
Agreement to Sections, Articles, Exhibits or Schedules shall be deemed to mean
and refer to Sections, Articles, Exhibits or Schedules of or to this Agreement.


12.4         Amendment and Waiver.  No modification, amendment or waiver of any
provision of the Certificate or this Agreement, whether by merger, consolidation
or otherwise, shall be effective against any party hereto unless such
modification, amendment or waiver is approved in writing by the General
Partners; provided that any such modification, amendment or waiver that
(a) adversely affects the rights hereunder of any of the Partners when compared
with its effect on similarly situated Partners will require the prior written
approval of a majority-in-interest of such adversely affected Partners;
(b) adversely affects the rights hereunder of Partners holding any class of
Units or other Equity Securities when compared with its effect on Partners
holding any other class or classes of Units or other Equity Securities will
require the prior written approval of a majority-in-interest of such adversely
affected Partners, provided that this clause (b) does not require the approval
of the holders of Class B Common Units for the creation of any new class or new
rights or the amendment of the terms of any other class; and (c) amends the
provisions of this Section 12.4 or lowers the threshold required by this
Agreement for obtaining any vote or consent of any Unitholder or Unitholders
hereunder, will require the prior written approval of the Unitholder or
Unitholders whose right to give such approval would be affected thereby.  The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 
- 43 -

--------------------------------------------------------------------------------

 

12.5           Binding Effect.  Except as otherwise provided to the contrary in
this Agreement, this Agreement shall be binding upon and inure to the benefit of
the Partners and their respective distributees, heirs, legal representatives,
executors, administrators, successors and permitted assigns.


12.6           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and shall be
binding upon the Partnership and the Partner who executed the same, but all of
such counterparts shall constitute the same agreement.


12.7           Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


12.8           Remedies.  Each of the parties to this Agreement shall be
entitled to enforce its rights under this Agreement specifically, to recover
damages and costs (including reasonable attorney's fees) caused by any breach of
any provision of this Agreement and to exercise all other rights existing in its
favor.  The Partners agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.


12.9           Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT
OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH PARTY TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 
- 44 -

--------------------------------------------------------------------------------

 

12.10        No Strict Construction.  The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties to this
Agreement, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.


12.11       Entire Agreement.  Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
(including the Related Agreements) embody the complete agreement and
understanding among the parties to this Agreement with respect to the subject
matter of this Agreement and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter of this Agreement in any way (including
the Existing Agreement).  This Agreement shall be deemed effective on the date
hereof upon the execution hereof.


12.12       Parties in Interest.  Nothing herein shall be construed to be to the
benefit of or enforceable by any Person that is not a party hereto including any
creditor of the Partnership.


12.13       Inconsistent Provisions of the Partners Agreement.  In the event
that, at any time, any provision of this Agreement is inconsistent with the
requirements of any provision of the Partners Agreement, the terms of the
Partners Agreement shall supersede and prevail over the provisions of this
Agreement, and the Partners shall take such action as may be necessary to amend
any such provision in this Agreement to conform with such requirements of the
Partners Agreement.


12.14       Submission to Jurisdiction.  EACH PARTY HEREBY CONSENTS AND AGREES
THAT THE STATE COURTS LOCATED IN THE STATE OF DELAWARE WILL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PARTIES
PERTAINING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT.  EACH PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HEREBY WAIVES ANY OBJECTION
THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH PARTY HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE IN THE MANNER PROVIDED FOR SUCH PARTY IN SECTION 12.1
AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED AS PROVIDED IN SECTION 12.1.

 
- 45 -

--------------------------------------------------------------------------------

 

12.15       Time of the Essence; Computation of Time.  Time is of the essence
for each and every provision of this Agreement.  Whenever the last day for the
exercise of any privilege or the discharge or any duty hereunder shall fall upon
a day that is not a Business Day, the party having such privilege or duty may
exercise such privilege or discharge such duty on the next succeeding day which
is a Business Day.


*     *     *     *     *


 
- 46 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
GRANDE INVESTMENT L.P.
           
By:
Grande Manager, LLC,
     
Its General Partner
           
By:
/s/ Patrick Bratton
   
Name:
Patrick Bratton
   
Title:
Chief Financial Officer
           
GRANDE MANAGER LLC
           
By:
/s/ Patrick Bratton
   
Name:
Patrick Bratton
   
Title:
Chief Financial Officer
           
ABRY PARTNERS VI, L.P.
           
By:
ABRY VI Capital Partners, L.P.,
     
Its General Partner
           
By:
ABRY VI Capital Investors, LLC,
     
Its General Partner
           
By:
/s/ Jay M. Grossman
   
Name:
Jay M. Grossman
   
Title:
Authorized Signatory
 

 
[Signature Page to Amended and Restated Agreement of Limited Partnership
Agreement of Grande Investment L.P.]
 
 
 

--------------------------------------------------------------------------------

 
 

 
ABRY INVESTMENT PARTNERSHIP, L.P.
         
By:
ABRY Investment GP, LLC,
     
Its General Partner
           
By:
/s/ Jay M. Grossman
   
Name:
Jay M. Grossman
   
Title:
Authorized Signatory
 

 
[Signature Page to Amended and Restated Agreement of Limited Partnership
Agreement of Grande Investment L.P.]

 
 

--------------------------------------------------------------------------------

 
 

 
RIO GP, LLC
         
By:
Grande Communications Holdings, Inc.
     
Its Manager
           
By:
/s/ Michael L. Wilfley
   
Name:
Michael L. Wilfley
   
Title:
Chief Financial Officer
           
GRANDE COMMUNICATIONS HOLDINGS, INC.
         
By:
/s/ Michael L. Wilfley
   
Name:
Michael L. Wilfley
   
Title:
Chief Financial Officer
 

 
[Signature Page to Amended and Restated Agreement of Limited Partnership
Agreement of Grande Investment L.P.]

 

--------------------------------------------------------------------------------